Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 1 of 20




                      EXHIBIT A
                                                    Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 2 of 20


Loan #         City         State   Customer Name      Investor   Category of       Initial Remediation Requested Total $      Signed        Product Type         Engaged       Incorrect       Days           Delq Principal          Later
                                                                  Remediation      Amount to Customer Mediation Amount        Release         Incorrectly        Leading up     Decision    Delinquent         Interest Taxes       Determined
                                                                                                           Y/N    Received    Received        Decisioned        to Decision?      Date      at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                   Yes/No                    Decision      of Incorrect Decision
5675           CONROE       TX                         Private        2.FCL              $18,223          N         $18,223                 HAMP-TIER 2-STD          Yes        4/17/2013        197               $4,259
8878        CALUMET CITY     IL                        Private     4.Short Sale          $15,000          Y         $35,000                 HAMP-TIER 2-PRA          Yes        1/24/2014        632              $25,692
9343             KATY       TX                         Private        2.FCL              $24,500          Y         $39,500                 HAMP-TIER 1-STD          Yes        11/8/2010        768              $29,715
3038             GATE       VA                         Private        2.FCL              $20,000          N         $20,000                 HAMP-TIER 2-STD          Yes        8/29/2013        149               $6,017
8687           BARTLETT     TN                         Private        2.FCL              $19,479          N         $19,479                 HAMP-TIER 2-STD          Yes        3/18/2014        198               $6,639
1694        HOWELL TWP      NJ                         Private    5.Service Txfr         $24,700          N         $24,700                 HAMP-TIER 1-STD          Yes       9/16/2010         564              $36,595               Y
0463          FREDERICK     MD                         Private        2.FCL              $20,000          Y         $50,000                 HAMP-TIER 2-STD          Yes        6/25/2013        359              $16,014
6570       GAITHERSBURG     MD                         Private     4.Short Sale          $15,000          N         $15,000                 HAMP-TIER 2-STD          Yes       1/10/2014        1226              $69,471
5767        NEW BRITAIN     CT                         Private        2.FCL              $19,500          Y         $24,500                 HAMP-TIER 2-STD          Yes       12/20/2012       1206              $65,322               Y
0527           EVERETT      WA                         Private        2.FCL              $24,700          N         $24,700                 HAMP-TIER 1-STD          Yes        5/26/2010        298              $19,991               Y
6896             BRICK      NJ                         FNMA            3.PIF              $5,000          Y         $25,000                   ALT MOD 3.0            No          2/5/2013        280               $7,943
7639          LAS VEGAS     NV                         Private     4.Short Sale          $99,385          Y        $119,385                 HAMP-TIER 2 PRA          Yes        4/26/2013        694              $24,537
0509     SOUTH OZONE PARK   NY                         Private     4.Short Sale          $24,600          N         $24,600                 HAMP-TIER 1-STD          Yes       10/1/2010         548              $49,309
5181          LAS VEGAS     NV                         Private        2.FCL              $19,000          N         $19,000                 HAMP-TIER 1-STD          Yes        8/31/2010        334              $13,088               Y
4047           GARDENA      CA                         FHLMC          2.FCL              $22,000          Y         $29,500                 HAMP-TIER 1-STD          Yes       10/20/2010        476              $28,773
5704       HIGHLAND PARK     IL                        FNMA           2.FCL              $13,000          Y         $33,000                 FNMA NEW MOD             Yes       10/10/2011        588              $67,821
5932     EAST STROUDSBURG   PA                         Private     4.Short Sale          $15,000          N         $15,000                 HAMP-TIER 2-PRA          Yes        1/23/2013        235              $34,674
5908       WEST MILFORD     NJ                         FNMA            3.PIF              $5,000          Y         $35,000                   ALT MOD 3.0            No          2/7/2013        281              $13,699
1031           LAPLACE      LA                         Private        2.FCL              $15,000          N         $15,000                 HAMP-TIER 2-STD          Yes        4/10/2013        526               $9,299
9650           AURORA       CO                         Private         3.PIF             $10,000          N         $10,000                 HAMP-TIER 2-STD          Yes        5/13/2013        792              $27,784               Y
3743             MESA       AZ                         Private        2.FCL              $16,258          Y         $31,258                 Hamp Tier 2 PRA          Yes        8/17/2012        290               $7,169
6338           WATAGA        IL                        FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0            No          2/5/2013        401               $4,856
6905             HICO       TX                         FHLMC          2.FCL              $14,700          N         $14,700                   FHLMC MOD              Yes         1/6/2012        280               $4,835
9008           CHESTER      NH                         Private     4.Short Sale          $20,000          Y         $40,000                 HAMP-TIER 2-STD          Yes         2/4/2014        364              $28,197
8042        CUMBERLAND      MD                         FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0            No          6/4/2013        154               $2,710
5393           DELTONA      FL                         FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0            No         6/25/2012        510              $10,773
1533           NEWARK       OH                         FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0            Yes        11/2/2012        520              $10,542
1734          BRANDON       FL                         FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0            No         6/27/2012        630              $18,214
9055       WINTER HAVEN     FL                         FNMA           2.FCL              $15,000          Y         $30,000                   ALT MOD 3.0            Yes        8/22/2012        629               $7,901
9776         LAKE PLACID    FL                         FNMA           2.FCL              $15,000          Y         $30,000                   ALT MOD 3.0            No         12/4/2012        398               $6,181
1232       PLEASANTVILLE    NJ                         FNMA            3.PIF              $5,000          N          $5,000                   ALT MOD 3.0            No         6/15/2012        287               $8,751
1980          CLERMONT      FL                         FNMA            3.PIF              $4,600          N          $4,600                   ALT MOD 3.0            No         6/26/2012        569              $22,934
1027      NEW PORT RICHEY   FL                         FNMA           2.FCL              $15,000          Y         $25,000     Yes           ALT MOD 3.0            No         4/17/2013        593              $15,240
1368       TOMS RIVER TO    NJ                         FNMA            3.PIF              $5,000          Y         $15,000                   ALT MOD 3.0            No        12/14/2013        467              $27,988
3401         BRUNSWICK      GA                         FNMA           2.FCL              $15,000          N         $15,000              FNMA STREAMLINED MOD        No         9/24/2013        145               $3,340
3503          GASTONIA      NC                         FNMA           2.FCL              $15,000          Y         $20,000                   ALT MOD 3.0            No         6/12/2012        559               $7,807
4413         WEST BERLIN    NJ                         FNMA           2.FCL              $15,000          Y         $45,000                   ALT MOD 3.0            No        10/11/2012        193               $9,729
8692         MELBOURNE      FL                         FNMA           2.FCL              $14,700          Y         $29,700                   ALT MOD 3.0            No          5/7/2013        584              $10,520
0666          SARASOTA      FL                         FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0            No        12/11/2012        406               $7,774
0887        NEW ORLEANS     LA                         Private        2.FCL              $20,000          Y         $38,000                 HAMP-TIER 2-STD          Yes       10/10/2014        191              $10,212
4854          LAKELAND      FL                         FNMA            3.PIF              $4,700          N          $4,700                   ALT MOD 3.0            No         6/14/2012        712              $25,452
8948          FREEHOLD      NJ                         FNMA           2.FCL              $14,700          Y         $25,000                   ALT MOD 3.0            No         6/12/2012        681              $38,012
9856            CARMEL      NY                         FNMA          1.Active      Modification offered   N            $0                   HAMP-TIER 1-STD          Yes        10/7/2010        736              $52,304

4753          LAKEVILLE     PA                         FNMA          2.FCL               $15,000          Y         $21,300                   ALT MOD 3.0           No          9/10/2012       528              $17,827
0315           HILLSIDE     NJ                         FNMA          2.FCL               $15,000          Y         $35,000                   ALT MOD 3.0           No         10/11/2012       406              $29,331
0036         LANCASTER      PA       FLOYD, CYNDI      FNMA          2.FCL               $14,700          Y         $39,700                 FNMA NEW MOD            Yes        11/18/2011       747              $32,730
0126          READING       PA                         FNMA          2.FCL               $15,000          N         $15,000                   ALT MOD 3.0           Yes          6/5/2012       462              $11,800
6801        FORESTVILLE     MD                         FNMA          2.FCL               $15,000          N         $15,000                   ALT MOD 3.0           No          6/21/2012       536              $17,380
0115      VIRGINIA BEAC     VA                         FNMA          2.FCL               $15,000          Y         $31,500                   ALT MOD 3.0           No          8/13/2013       651              $38,790
2125      EGG HARBOR CI     NJ                         FNMA           3.PIF               $5,000          Y         $48,500     Yes           ALT MOD 3.0           Yes          7/3/2012       337              $12,611
0927       ASBURY PARK      NJ                         FNMA          2.FCL               $15,000          Y         $35,000              FNMA STREAMLINED MOD       No          9/27/2013       391              $11,720
6388      MAHANOY CITY      PA                         FNMA          2.FCL               $15,000          N         $15,000                   ALT MOD 3.0           No          6/22/2012       628               $8,738
8241       ST AUGUSTIN      FL                         FNMA           3.PIF               $5,000          Y         $20,000                   ALT MOD 3.0           No          6/14/2012       286               $8,279
8230            EXTON       PA                         FNMA           3.PIF               $5,000          N          $5,000                   ALT MOD 3.0           No          1/10/2013       344              $22,818
8273       PHILADELPHIA     PA                         FNMA         1.Active       Modification offered   Y         $10,000     Yes           ALT MOD 3.0           No           2/5/2013       157               $2,963

4534       WILMINGTON        NC                         FNMA          2.FCL              $14,000          N         $14,000                   ALT MOD 3.0           No          7/6/2012        156               $2,377




                                                                                                              1 of 19
                                                     Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 3 of 20


Loan #          City         State   Customer Name       Investor    Category of       Initial Remediation Requested Total $      Signed         Product Type         Engaged       Incorrect     Days           Delq Principal          Later
                                                                     Remediation      Amount to Customer Mediation Amount        Release          Incorrectly        Leading up     Decision  Delinquent         Interest Taxes       Determined
                                                                                                              Y/N    Received    Received         Decisioned        to Decision?      Date    at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                       Yes/No                  Decision      of Incorrect Decision
5836        ALLENTOWN        PA                          FNMA             3.PIF              $5,000          N          $5,000                    ALT MOD 3.0            No          3/7/2013      156               $3,478
0684       UPPER DARBY       PA                          FNMA            2.FCL              $15,000          Y         $37,500                    ALT MOD 3.0            No          3/6/2013      217               $5,181
2170       PHILADELPHIA      PA                          FNMA           1.Active             $5,000          N          $5,000                    ALT MOD 3.0            No         12/5/2012      157               $2,886
6703       PHILADELPHIA      PA                          FNMA             3.PIF              $5,000          Y         $23,000                    ALT MOD 3.0            No          3/7/2013      339              $11,509
5694       PHILADELPHIA      PA                          FNMA        5.Service Txfr         $15,000          Y         $22,500                    ALT MOD 3.0            No        10/11/2012      191               $4,881
5865       PHILADELPHIA      PA                          FNMA            2.FCL              $15,000          Y         $35,000                  FNMA NEW MOD             Yes       10/10/2012      496               $7,463
6741          LITHONIA       GA                          FNMA            2.FCL              $15,000          Y         $30,000                    ALT MOD 3.0            No          7/6/2012      279               $5,207
6671           CARMEL        NY                          FNMA            2.FCL              $15,000          N         $15,000              FNMA STREAMLINED MOD         No         12/6/2013      645              $13,712               Y
0587         CHARLOTTE       NC                          FNMA            2.FCL              $15,000          Y         $31,000     Yes            ALT MOD 3.0            No         9/12/2013      164               $2,490
3034       NORTH MIAMI       FL                          FHLMC        4.Short Sale          $15,000          Y         $35,400                    FHLMC MOD              Yes        1/30/2012      210               $9,571
6622          TREMONT        PA                          FNMA            2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            Yes        12/5/2012      187               $1,995
2129       WARRENVILLE       SC                          FNMA            2.FCL              $15,000          Y         $35,000                    ALT MOD 3.0            Yes        8/23/2012      295               $3,910
7136      NORTH CHARLES      SC                          FNMA            2.FCL              $14,700          N         $14,700                    ALT MOD 3.0            No         6/15/2012      410               $6,929
3398       WILMINGTON        DE                          FNMA            2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No         6/22/2012      477              $10,753
5424       NEW BOSTON        NH                        Wells Owned       2.FCL              $20,000          Y         $65,000     Yes          HAMP-TIER 2-STD          Yes        8/22/2014      173              $14,004
2970       PHILADELPHIA      PA                          FHLMC           2.FCL              $15,000          Y         $37,500     Yes            FHLMC MOD              Yes        6/20/2012      718              $25,244
9847           ONEIDA        NY                          FNMA            2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No         8/14/2013      500              $10,869
0509         DEPTFORD        NJ                          FNMA             3.PIF              $4,700          N          $4,700                    ALT MOD 3.0            No         6/22/2012      658              $16,450
0691       LAKE CHARLE       LA                          FNMA             3.PIF              $5,000          Y         $17,500                    ALT MOD 3.0            Yes        3/25/2013      354               $4,831
2945           CHESTER       PA                        Wells Owned        3.PIF             $10,000          Y         $45,000                  HAMP-TIER 2-STD          Yes        8/11/2015      374               $3,986
0231       BARTONS GLE       PA                          FNMA            2.FCL              $14,700          Y         $39,700                    ALT MOD 3.0            Yes        6/28/2012      696              $20,712
2227        BRIDGEPORT       NJ                          FNMA            2.FCL              $14,500          N         $14,500                    ALT MOD 3.0            No         6/20/2012      688              $14,240
0204        FLEETWOOD        PA                          FNMA            2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No        10/12/2012      679              $19,720
2868            TAMPA        FL                          FNMA            2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No          6/5/2013      551               $7,923
1983         AMESBURY        MA                          FHLMC            3.PIF              $5,000          Y         $22,000              FHLMC STREAMLINED MOD        No         10/8/2013      646              $19,330
3673        INDIANPOLIS      IN                          FNMA            2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No         6/22/2012      342               $5,337
4944         MASSILLON       OH                          FHLMC          1.Active      Modification offered   N            $0                      FHLMC MOD              Yes        10/2/2012      153               $2,497

7905       PORTOLLA HILLS    CA                          Private     4.Short Sale           $23,000          Y         $55,500     Yes          HAMP-TIER 1-STD         Yes        11/16/2010      533             $47,878                Y
3085         PHILADELPHI     PA                          FNMA           2.FCL               $15,000          Y         $50,000     Yes            ALT MOD 3.0           No         10/12/2012      619             $19,073
8306        WEST MIDDLE      PA                          FNMA           2.FCL               $14,700          Y         $21,300                    ALT MOD 3.0           No          8/28/2013      207              $5,807                Y
5243           LOWELL        MA                          FHLMC          2.FCL               $15,000          N         $15,000              FHLMC STREAMLINED MOD       No         11/30/2013      514             $13,086
8268           LACLEDE       MO                          FNMA           2.FCL               $14,700          Y         $30,000                    ALT MOD 3.0           No          6/18/2012      288              $2,983
4295        LOUDONVILLE      OH                          FHLMC         1.Active       Modification offered   Y           $0                       FHLMC MOD             Yes        10/22/2014      411              $7,518

3253        BELLE PLAINE      IA                         FNMA           2.FCL               $15,000          N         $15,000                    ALT MOD 3.0           Yes         6/18/2012      319              $4,966
0599         ASHTABULA        OH                         FHLMC          2.FCL               $15,000          N         $15,000              FHLMC STREAMLINED MOD       No          8/27/2013      422              $9,052
1682        COLLINGDALE       PA                         FNMA           2.FCL               $15,000          Y         $27,500                    ALT MOD 3.0           No         12/11/2012      224              $7,745
1481           ENCINO         CA                         Private       1.Active       Modification offered   N           $0                     HAMP-TIER 2-STD         Yes          8/8/2014      525             $70,114                Y

4181       DELRAY BEACH       FL                         FNMA            2.FCL              $15,000          N         $15,000                    ALT MOD 3.0           No           2/8/2013      496             $10,502
2112         LANCASTER        PA                         FHLMC       5.Service Txfr         $15,000          N         $15,000              FHLMC STREAMLINED MOD       Yes        10/24/2014      480              $9,547
5926        TOBYHANNA         PA                         FHLMC           2.FCL              $15,000          Y         $20,000              FHLMC STREAMLINED MOD       No         10/23/2013      601              $6,893
3435          WICKLIFFE       OH                         FHLMC            3.PIF              $5,000          N          $5,000              FHLMC STREAMLINED MOD       Yes        12/27/2013      482             $10,822
2552         ROCKFORD         IL                         FNMA            2.FCL              $15,000          N         $15,000                    ALT MOD 3.0           No           7/9/2012      159              $2,484
8622      DOVER TOWNSHIP      NJ                         FHLMC           2.FCL              $14,700          N         $14,700              FHLMC STREAMLINED MOD       No           7/5/2013      673             $29,085
8483       BROOKHAVEN         PA                         FHLMC        4.Short Sale          $15,000          Y         $30,000                    FHLMC MOD             Yes         7/17/2012      320              $9,044
3034         ROCHESTER        NH                         FHLMC           2.FCL              $15,000          N         $15,000              FHLMC STREAMLINED MOD       No         11/23/2013      114              $4,993
5307        WOODRIDGE         IL                         FNMA            2.FCL              $15,000          Y         $32,000                    ALT MOD 3.0           No          12/3/2013      304              $7,019
7121     PONTE VEDRA BEACH    FL                         FNMA            2.FCL              $14,700          N         $14,700                    ALT MOD 3.0           No          8/28/2013      179              $3,046                Y
8094        DES MOINES        IA                         FNMA            2.FCL              $15,000          Y         $22,500                    ALT MOD 3.0           Yes         6/18/2012      381              $5,932
4559       NEPTUNE CITY       NJ                         FHLMC        4.Short Sale          $15,000          N         $15,000              FHLMC STREAMLINED MOD       Yes         8/12/2013      315             $14,655
7554        PAINESVILLE       OH                         FNMA            2.FCL              $15,000          Y         $27,000                    ALT MOD 3.0           No         10/11/2012      467              $7,910
1696           WELLS          ME                         FNMA             3.PIF              $5,000          N          $5,000                    ALT MOD 3.0           Yes         11/2/2012      580             $10,193
5497        HALTOM CITY       TX                         FNMA            2.FCL              $14,700          Y         $39,200                  FNMA NEW MOD            Yes        11/16/2011      683             $17,296
9002           MIAMI          FL                         FNMA         4.Short Sale          $14,000          Y         $39,000                  FNMA NEW MOD            Yes         5/28/2012      970             $37,310
2822        MIDDLEFIELD       CT                         FNMA           1.Active      Modification offered   N            $0                      ALT MOD 3.0           Yes         11/9/2012      550             $24,444




                                                                                                                 2 of 19
                                                     Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 4 of 20


Loan #         City          State   Customer Name      Investor   Category of       Initial Remediation Requested Total $      Signed         Product Type         Engaged       Incorrect       Days           Delq Principal          Later
                                                                   Remediation      Amount to Customer Mediation Amount        Release          Incorrectly        Leading up     Decision    Delinquent         Interest Taxes       Determined
                                                                                                            Y/N    Received    Received         Decisioned        to Decision?      Date      at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                     Yes/No                    Decision      of Incorrect Decision
5232           WICHITA       KS                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No          4/4/2013        154               $1,613
2896         PAINESVILLE     OH                         FNMA           2.FCL              $15,000          Y         $28,500                    ALT MOD 3.0            Yes        6/29/2012        362               $7,471
1136          WOODVILLE      TX                         FNMA           2.FCL              $15,000          N         $15,000              FNMA STREAMLINED MOD         Yes        10/2/2015        427               $9,807
3348        JACKSONVILLE     FL                         FNMA           2.FCL              $14,700          Y         $50,000                    ALT MOD 3.0            No         11/8/2012        160               $8,283
5139         SMITHSBURG      MD                         FNMA           2.FCL              $14,600          Y         $34,600                    ALT MOD 3.0            No         6/19/2012        656              $24,540
9742       REYNOLDSBURG      OH                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No         6/22/2012        293               $6,714
8785      CUYAHOGA FALLS     OH                         FNMA           2.FCL              $14,000          N         $14,000                    ALT MOD 3.0            No         6/19/2012        444               $9,326
2524            AKRON        OH                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No        10/11/2012        191               $2,234
3902          CLEVELAND      OH                         FNMA           2.FCL              $15,000          Y         $40,000              FNMA STREAMLINED MOD         No         7/12/2013        283               $5,656               Y
7411       CRAWFORDVILLE     FL                         FNMA        4.Short Sale          $15,000          N         $15,000              FNMA STREAMLINED MOD         No         9/20/2013        110               $4,609
8834     BERKELEY TOWNSHIP   NJ                         FNMA           2.FCL              $15,000          Y         $25,000                    ALT MOD 3.0            No          6/5/2013        154               $7,430
9715        COLLEGE PARK     GA                         FNMA            3.PIF             $15,000          Y         $15,000                    ALT MOD 3.0            No         8/14/2013        470              $22,530
6294            ELKTON       MD                         FHLMC           3.PIF              $4,700          N          $4,700                    FHLMC MOD              Yes         8/8/2012        373              $17,947
7235          POST FALLS     ID                         FHLMC          2.FCL              $15,000          Y         $35,000              FHLMC STREAMLINED MOD        Yes         8/8/2013        585              $17,460
3572        GEORGETOWN       KY                         FHLMC          2.FCL              $14,700          N         $14,700                    FHLMC MOD              Yes        1/20/2012        264               $5,135
5186        TRAVERSE CITY    MI                         FHLMC          2.FCL              $14,700          Y         $14,700                    FHLMC MOD              Yes       3/29/2013        1032              $29,642
9726         FLOSSMOOR       IL                         FNMA           2.FCL              $14,600          Y         $42,500     Yes            ALT MOD 3.0            No         6/20/2012        718              $60,579
5358      MCSHERRYSTOWN      PA                         FHLMC          2.FCL              $15,000          Y         $35,000              FHLMC STREAMLINED MOD        No         8/27/2013        573              $15,383
7504           CHICAGO       IL                         FHLMC          2.FCL              $15,000          N         $15,000              FHLMC STREAMLINED MOD        No         12/3/2013        276              $14,829
2386         BLAKESBURG      IA                         FHLMC          2.FCL              $15,000          N         $15,000              FHLMC STREAMLINED MOD        No         7/11/2013        283               $3,869
4795        RIDGE SPRING     SC                         FNMA           2.FCL              $15,000          Y         $25,000                  FNMA NEW MOD             Yes        2/27/2013        575               $9,842
0469       LAGRANGEVILLE     NY                         FHLMC          2.FCL              $15,000          N         $15,000              FHLMC STREAMLINED MOD        Yes       11/25/2013        634              $52,799
7064           LAPORTE       IN                         FHLMC          2.FCL              $15,000          Y         $39,000              FHLMC STREAMLINED MOD        Yes        9/11/2015        649              $25,363
2575       DOUGLASSVILLE     PA                         FHLMC          2.FCL              $15,000          Y         $15,000              FHLMC STREAMLINED MOD        No        11/23/2013        205               $4,836
7079           NORTON        MA                         FNMA       5.Service Txfr         $15,000          Y         $15,000                    ALT MOD 3.0            Yes         5/8/2015        675              $44,442
5112           ATLANTA       GA                         FHLMC         1.Active      Modification offered   Y          $8,000              FHLMC STREAMLINED MOD        No        11/30/2013        451              $13,220

6024       SWARTHMORE        PA                         FHLMC         2.FCL               $15,000          N         $15,000              FHLMC STREAMLINED MOD       No         8/13/2013        134               $6,033
2271      BONNERS FERRY      ID                         FNMA          2.FCL               $14,700          Y         $34,700                    ALT MOD 3.0           No         9/12/2013        222               $8,040
7114        WEST BEND        WI                         FNMA          2.FCL               $22,000          N         $22,000                  HAMP-TIER 1-STD         Yes        12/3/2010        367              $21,552
1136         RAMSEY          MN                         FHLMC         2.FCL               $25,000          N         $25,000                  HAMP-TIER 1-STD         Yes        9/22/2015        174               $5,549
8291        HERTFORD         NC                         FNMA       4.Short Sale           $15,000          Y         $35,000                    ALT MOD 3.0           Yes        2/27/2013        271               $9,303
9898         SLIDELL         LA                         FHLMC         2.FCL               $15,000          N         $15,000                    FHLMC MOD             Yes        12/4/2012       1190              $58,844
7074         BRONX           NY                         Private      1.Active       Modification offered   Y           $0                     HAMP-TIER 2-STD         Yes        9/24/2014        327              $24,303

5748        GOLDSBORO        NC                         FHLMC         2.FCL               $15,000          N         $15,000                    FHLMC MOD             Yes          2/3/2012       551              $14,675
8224         GLEN ROCK       NJ                         FNMA           3.PIF               $5,000          Y         $25,000                    ALT MOD 3.0           No          6/22/2012       385              $45,313
9872       WESLEY CHAPEL     FL                         FHLMC         2.FCL               $15,000          N         $15,000              FHLMC STREAMLINED MOD       No         12/12/2013       678              $23,612
0551          TAVARES        FL                         FNMA          2.FCL               $15,000          Y         $15,000                    ALT MOD 3.0           No          9/13/2013       196               $7,624
9385         PARKLAND        FL                         FNMA          2.FCL               $15,000          Y         $40,000                    ALT MOD 3.0           No          1/14/2013       379              $33,378
3287      CHARLOTTESVILLE    VA                         FNMA          2.FCL               $25,000          N         $25,000                  HAMP-TIER 1-STD         Yes         5/17/2011       227               $7,370
2723       BIRMINGHAM        AL                         FHLMC         2.FCL               $15,000          Y         $37,000              FHLMC STREAMLINED MOD       Yes         6/15/2015       495              $20,547
8034            DELHI        NY                         FNMA         1.Active              $5,000          N          $5,000                    ALT MOD 3.0           No           2/7/2013       342              $19,365
7589       MAPLE GROVE       MN                         FNMA           3.PIF               $5,000          Y         $25,000              FNMA STREAMLINED MOD        No          7/15/2013       136              $12,230
7703          FRANKLIN       IN                         FHLMC          3.PIF               $5,000          Y         $45,000     Yes      FHLMC STREAMLINED MOD       Yes         7/10/2013       373              $13,998
4971          FONTANA        CA                         FNMA          2.FCL               $15,000          N         $15,000              FNMA STREAMLINED MOD        No          7/10/2013       281              $23,633
6616       CEDAR RAPIDS      IA                         FNMA          2.FCL               $22,000          Y         $42,000                  HAMP-TIER 1-STD         Yes         8/26/2010       178               $5,607
3625       WEST CHESTER      OH                         FHLMC      4.Short Sale           $15,000          Y         $32,500     Yes      FHLMC STREAMLINED MOD       No          8/12/2013       681              $32,653
4147        HAVERTOWN        PA                         FNMA           3.PIF               $5,000          N          $5,000                    ALT MOD 3.0           No          6/21/2012       292              $16,245
9518          ALLIANCE       OH                         FNMA          2.FCL               $15,000          N         $15,000                    ALT MOD 3.0           No           2/7/2013       158               $2,459
2037          DECATUR         IL                        FNMA          2.FCL               $15,000          Y         $25,000                    ALT MOD 3.0           No         10/11/2012       557               $4,750
8739       SUMMERVILLE       SC                         FNMA       4.Short Sale           $15,000          Y         $35,000                    ALT MOD 3.0           Yes         7/17/2015       289               $8,565
2702        NAUGATUCK        CT                         FHLMC         2.FCL               $15,000          Y         $30,000                    FHLMC MOD             Yes        12/31/2013       669              $16,416
8333         HARTFORD        SD                         FHLMC      4.Short Sale           $15,000          Y         $33,000              FHLMC STREAMLINED MOD       Yes         1/20/2014       141               $9,019
0784        BOOTHWYN         PA                         FNMA          2.FCL               $15,000          Y         $30,000                    ALT MOD 3.0           No           7/6/2012       521              $28,964
0617        BOCA RATON       FL                         FNMA           3.PIF               $5,000          N          $5,000                    ALT MOD 3.0           No           3/7/2013       279               $3,617
6045         PENSACOLA       FL                         FNMA          2.FCL               $15,000          N         $15,000              FNMA STREAMLINED MOD        No         11/22/2013       509              $21,181
9716      SEDRO WOOLLEY      WA                         FNMA          2.FCL               $14,700          Y         $14,700                    ALT MOD 3.0           No          6/20/2012       535              $27,806




                                                                                                               3 of 19
                                                    Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 5 of 20


Loan #         City         State   Customer Name       Investor    Category of       Initial Remediation Requested Total $      Signed         Product Type         Engaged       Incorrect       Days           Delq Principal          Later
                                                                    Remediation      Amount to Customer Mediation Amount        Release          Incorrectly        Leading up     Decision    Delinquent         Interest Taxes       Determined
                                                                                                             Y/N    Received    Received         Decisioned        to Decision?      Date      at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                      Yes/No                    Decision      of Incorrect Decision
8572        SHELBYVILLE     KY                          FHLMC            3.PIF              $5,000          Y         $40,000     Yes           FHLMC MOD               Yes       4/28/2012         237              $17,399
3111       QUAKERTOWN       PA                          FNMA            2.FCL              $15,000          N         $15,000                   ALT MOD 3.0             No        2/14/2013         594              $17,923
4371         SEAFORD        DE                          FNMA            2.FCL              $14,700          Y         $14,700                   ALT MOD 3.0             No        6/22/2012         690              $20,940
5852      ELIZABETH CITY    NC                          FHLMC        4.Short Sale          $15,000          N         $15,000                   FHLMC MOD               Yes       8/17/2015         442               $8,317
4074           RIFLE        CO                          FNMA             3.PIF              $5,000          Y         $75,000                 FNMA NEW MOD              Yes        3/1/2012         243              $19,433
8411         HIGHLAND       KS                          FHLMC            3.PIF              $5,000          N          $5,000                   FHLMC MOD               Yes        1/6/2012         250               $6,092
1305           MIAMI        FL                          FHLMC       5.Service Txfr         $15,000          N         $15,000                   FHLMC MOD               Yes        4/6/2012         430              $54,837
4948         ORLANDO        FL                          FNMA            2.FCL              $15,000          Y         $38,000                   ALT MOD 3.0             No        11/9/2012         435              $15,581
4375          TAMPA         FL                          FNMA            2.FCL              $15,000          N         $15,000                   ALT MOD 3.0             No         6/5/2013         154               $2,173
8115           KENLY        NC                          FNMA           1.Active             $5,000          N          $5,000                   ALT MOD 3.0             No        6/24/2012         233               $2,715
8017          FISHERS       IN                          FHLMC           2.FCL              $15,000          Y         $36,161                   FHLMC MOD               Yes       7/11/2012         436              $24,550
9406       INDIANAPOLIS     IN                          FNMA            2.FCL              $15,000          N         $15,000                   ALT MOD 3.0             No        7/12/2013         284               $5,626
6564      PALMETTO BAY      FL                          FNMA             3.PIF              $5,000          Y         $10,000                   ALT MOD 3.0             No         4/9/2013         373              $10,548
4297        LAKEWOOD        OH                          FNMA            2.FCL              $15,000          N         $15,000                   ALT MOD 3.0             No        6/20/2012         596              $21,089
4781         SKILLMAN       NJ                          FNMA            2.FCL              $14,400          Y         $14,400                   ALT MOD 3.0             No        6/23/2012         659              $56,284               Y
5192     SPRING LAKE PARK   MN                          FNMA           1.Active      Modification offered   N            $0                     ALT MOD 3.0             Yes        1/8/2013         160               $6,034

2961       GIG HARBOR       WA                          FHLMC          2.FCL               $14,700          Y         $34,700                    FHLMC MOD             Yes         9/6/2012        614              $55,521
1171          ATHENS        TN                          FHLMC          2.FCL               $15,000          N         $15,000                    FHLMC MOD             Yes         3/7/2012        127               $4,761
3647       EAST DUNDEE      IL                          FNMA           2.FCL               $14,700          Y         $24,700                   ALT MOD 3.0            No         6/22/2012        690              $41,642
4901       TINTON FALLS     NJ                          FHLMC         1.Active       Modification offered   Y         $10,000              FHLMC STREAMLINED MOD       Yes        4/8/2014         493              $35,480

7351       WATTSBURG         PA                         FNMA            3.PIF               $5,000          Y         $20,000     Yes           ALT MOD 3.0            No          6/20/2012       292              $15,379
6102       LEXINGTON         KY                         FNMA           2.FCL               $15,000          N         $15,000                   ALT MOD 3.0            Yes        12/16/2012       256               $7,057
3851       RIDGECREST        CA                         FHLMC         1.Active       Modification offered   Y         $9,000                    FHLMC MOD              Yes         3/6/2012        279              $11,378

4777       PENNINGTON       NJ                          FNMA         4.Short Sale          $15,000          Y         $40,000                    ALT MOD 3.0           No          1/15/2013       411              $19,000
4438      BOYNTON BEACH     FL                          Private         2.FCL              $19,700          N         $19,700                  HAMP-TIER 2-STD         Yes          9/2/2014      1520              $74,330
5126        SPRINGFIELD     MA                          Private         2.FCL              $20,000          N         $20,000                  HAMP-TIER 2-STD         Yes        11/15/2013       836              $39,602
6175          SWANSEA       SC                          FNMA            2.FCL              $15,000          Y         $15,000                    ALT MOD 3.0           No          6/21/2012       415               $8,912
5175           WICHITA      KS                          FNMA            2.FCL              $15,000          N         $15,000                    ALT MOD 3.0           Yes         6/20/2013       414               $6,829
0637          NEWARK        NJ                        Wells Owned    4.Short Sale          $15,000          Y         $31,500                  HAMP-TIER 2-STD         Yes         3/26/2015      1545              $57,682                Y
8843     COLORADO SPRINGS   CO                          Private      4.Short Sale          $13,000          Y         $28,000                  NON-HAMP B&P            Yes          1/4/2012       520              $11,548                Y
3327         VERMILION      OH                          FHLMC           2.FCL              $14,500          Y         $35,750                    FHLMC MOD             Yes        10/24/2012       937              $22,640
7474         ARDMORE        OK                          FNMA            2.FCL              $15,000          N         $15,000                    ALT MOD 3.0           No          6/22/2012       172               $2,349
5799        BLACKSTONE      MA                          FHLMC       5.Service Txfr         $14,700          Y         $47,200              FHLMC STREAMLINED MOD       No          8/13/2013       712              $28,579
3258          KEYPORT       NJ                          Private        1.Active      Modification offered   N           $0                     HAMP-TIER 2-STD         Yes         9/20/2013       658              $28,996                Y

2214      E NORTHPORT        NY                         Private         2.FCL              $24,000          N         $24,000                  HAMP-TIER 1-STD         Yes        11/15/2010       440              $38,516
8526       CHARLESTON        MS                         Private         2.FCL              $19,000          N         $19,000                  HAMP-TIER 2-STD         Yes         6/30/2012       181               $3,202
4255        ALTADENA         CA                         Private      4.Short Sale          $31,059          Y         $56,059                  HAMP-TIER 1-PRA         Yes         9/13/2012       492              $47,187                Y
2338       PHILADELPHIA      PA                         Private         2.FCL              $15,000          N         $15,000                  HAMP-TIER 2-STD         Yes         8/21/2013       415              $13,585
5241     RUTHERFORDTON       NC                         FHLMC           2.FCL              $15,000          Y         $30,000              FHLMC STREAMLINED MOD       Yes        11/25/2013       173               $3,670
0712           YORK          PA                         Private      4.Short Sale          $15,000          Y         $25,000                  HAMP-TIER 2-STD         Yes         12/8/2014       463              $16,333                Y
8298        GREEN BAY        WI                       Wells Owned       2.FCL              $26,141          Y         $58,141                  HAMP-Tier 2-PRA         Yes         3/11/2014       948              $54,623
3417      NORTH BERGEN       NJ     MARTINDALE,         FHLMC       5.Service Txfr         $15,000          N         $15,000              FHLMC STREAMLINED MOD       No          12/3/2013       517              $22,679
                                      ALICIA
9744       LEVITTOWN        NY                          FNMA            3.PIF               $5,000          N          $5,000                   ALT MOD 3.0            No         10/11/2012       191              $10,829
0923      HANOVER PARK       IL                         Private        2.FCL               $14,700          N         $14,700                 HAMP-TIER 2-PRA          Yes        3/10/2014        921              $55,277
5276      ALBUQUERQUE       NM                          Private       1.Active       Modification offered   Y         $5,000      Yes         HAMP-TIER 2-STD          Yes        6/10/2013        526               $9,666                Y

2708        HALETHORPE      MD                          FHLMC           3.PIF              $14,600          N         $14,600                  HAMP-TIER 1-STD         Yes        12/16/2010       229              $13,919
2509       OWINGS MILLS     MD                          FHLMC         1.Active       Modification offered   N           $0                 FHLMC STREAMLINED MOD       No         11/29/2013       329              $13,801

7059       CALUMET CITY     IL                          Private         2.FCL              $14,500          N         $14,500                  HAMP-TIER 1-STD         Yes         9/2/2010        489              $22,811
5123       PHILADELPHIA     PA                          FHLMC           2.FCL              $15,000          N         $15,000              FHLMC STREAMLINED MOD       No         11/13/2013       377              $12,312
8561         MEDFIELD       MA                          FHLMC       5.Service Txfr         $24,500          Y         $47,500                  HAMP-TIER 1-STD         Yes        12/22/2011       928              $79,394
9492       BRENTWOOD        CA       ENIS, CRAIG        FHLMC           2.FCL              $15,000          Y         $37,500              FHLMC STREAMLINED MOD       No         12/13/2013       405              $29,298




                                                                                                                4 of 19
                                                    Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 6 of 20


Loan #         City         State   Customer Name      Investor   Category of       Initial Remediation Requested Total $      Signed         Product Type         Engaged       Incorrect       Days           Delq Principal          Later
                                                                  Remediation      Amount to Customer Mediation Amount        Release          Incorrectly        Leading up     Decision    Delinquent         Interest Taxes       Determined
                                                                                                           Y/N    Received    Received         Decisioned        to Decision?      Date      at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                    Yes/No                    Decision      of Incorrect Decision
9111         GULFPORT        FL                        Private       2.FCL               $63,945          N         $63,945                 HAMP-TIER 2-PRA           Yes       6/24/2013         445              $12,033
8473         LUBBOCK         TX                        Private    4.Short Sale           $19,700          N         $19,700                 HAMP-TIER 2-STD           Yes       9/24/2014        1181              $27,234
7032         MODESTO         CA                        FNMA          2.FCL               $12,000          Y         $25,000                   ALT MOD 3.0             No        12/7/2012         249               $8,846
4537     NORTH LAUDERDALE    FL                        Private      1.Active       Modification offered   N           $0                    HAMP-Tier 2-PRA           Yes       1/28/2014         423              $16,510
                                                                                        69254.49

2165         HOUSTON         TX                        Private       2.FCL               $26,350          Y         $36,350                  HAMP-Tier 2-PRA         Yes         8/28/2012       604              $20,892
2768         ALAMEDA         CA                        FHLMC         2.FCL               $15,000          N         $15,000              FHLMC STREAMLINED MOD       No         12/11/2013       404              $24,214
3877       STATEN ISLAND     NY                        FHLMC        1.Active       Modification offered   N           $0                 FHLMC STREAMLINED MOD       No          8/14/2013       622              $38,480

5796           DYER          TN                        Private        3.PIF              $10,000          Y         $35,000                 HAMP-TIER 2-STD          Yes        3/31/2014        299               $3,262
2499        FORTY FORT       PA                        FHLMC        1.Active       Modification offered   N           $0                      FHLMC MOD              Yes        8/3/2012         267               $8,302

6321       CHEEKTOWAGA      NY                         Private       2.FCL               $14,700          Y         $33,700                  HAMP-TIER 2-STD         Yes          7/2/2012       336               $9,501
9844           HOUSTON      TX                         Private       2.FCL               $14,700          Y         $14,700                  HAMP-TIER 2-STD         Yes        10/25/2012       602              $19,252                Y
2398      CAPITOL HEIGHTS   MD                         Private       2.FCL               $14,700          Y         $39,700                  HAMP-TIER 2-STD         Yes        11/16/2012      1171              $66,952
5345          SAN DIEGO     CA                         Private    4.Short Sale           $19,079          Y         $43,579                  HAMP-TIER 2-STD         Yes         7/23/2012       654              $26,630                Y
9685           KENMORE      NY                         Private       2.FCL               $20,000          Y         $43,000                  HAMP-TIER 2-STD         Yes        10/10/2014       312               $8,461
8169          ROCHESTER     NY                         Private       2.FCL               $14,500          Y         $29,500                  HAMP-TIER 1-STD         Yes        10/12/2010       437              $19,828
0623         BLOOMFIELD     NJ                         Private    4.Short Sale           $15,000          Y         $26,000                  HAMP-Tier 2-PRA         Yes          8/1/2012       412              $58,265
1961         HOMOSASSA       FL                        FNMA          2.FCL               $15,000          Y         $30,000                    ALT MOD 3.0           No          6/21/2012       627              $15,023
0479          LAS VEGAS     NV                         Private       2.FCL               $14,700          N         $14,700                  HAMP-TIER 2-PRA         Yes         9/13/2013       954              $33,596
7432        INDIANAPOLIS    IN                         Private       2.FCL               $14,700          Y         $53,700     Yes          HAMP-TIER 2-STD         Yes         9/24/2013       754              $22,492
1042       ALBUQUERQUE      NM                         FHLMC      4.Short Sale           $15,000          N         $15,000              FHLMC STREAMLINED MOD       No         11/13/2013       407              $26,098
7943          ANDERSON      OH                         FHLMC         2.FCL               $15,000          N         $15,000              FHLMC STREAMLINED MOD       No          8/12/2013       468              $16,136
1205         PENSACOLA       FL                        FHLMC         2.FCL               $14,700          N         $14,700                  HAMP-TIER 1-STD         Yes        11/19/2012       810              $12,912
2177       INDEPENDENCE     KY                         FHLMC         2.FCL               $15,000          Y         $35,000              FHLMC STREAMLINED MOD       No          7/10/2013       616              $26,121
4884             BEND       OR                         FHLMC         2.FCL               $15,000          N         $15,000              FHLMC STREAMLINED MOD       No         12/31/2013       609              $25,755
9414          HICKSVILLE    NY                         Private      1.Active       Modification offered   Y           $0                     HAMP-TIER 2-STD         Yes         7/13/2012       711              $57,212

4599           DALLAS       OR                         FHLMC          2.FCL              $15,000          Y        $35,000               FHLMC STREAMLINED MOD       No         8/27/2013        603              $32,810
5342         GREENFIELD     WI                         FNMA           2.FCL              $24,700          N        $24,700                   HAMP-TIER 1-STD         Yes        11/12/2010       164               $2,944
3676        SAN JACINTO     CA                         FNMA           2.FCL              $15,000          Y        $30,000                     ALT MOD 3.0           No          11/9/2012       161               $7,520
0824          OXON HILL     MD                         FNMA           2.FCL              $14,700          Y        $49,700      Yes            ALT MOD 3.0           No          6/22/2012       446              $18,958                Y
3709      SAN BERNARDINO    CA                         Private    5.Service Txfr        $105,052          Y        $120,052                  HAMP-Tier 2-PRA         Yes         2/12/2013       195               $8,126
7258           LOWELL       AR                         FNMA           2.FCL              $15,000          N        $15,000                     ALT MOD 3.0           No          6/20/2012       383              $11,281
8372        FERGUS FALLS    MN                         FNMA           2.FCL              $15,000          Y        $25,000                     ALT MOD 3.0           No          7/12/2013       161               $4,872
2859           TAMPA        FL                         FNMA           2.FCL              $14,700          N        $14,700               FNMA STREAMLINED MOD        No         12/10/2013        99               $6,740
9637         GAINESVILLE    FL                         FNMA           2.FCL              $14,000          Y        $45,000                     ALT MOD 3.0           Yes         6/21/2012       688              $31,051
5741        MASSAPEQUA      NY                         FHLMC      5.Service Txfr         $15,000          Y        $40,000      Yes      FHLMC STREAMLINED MOD       Yes        12/12/2013       588              $66,948
4209          FORT MILL     SC                         FHLMC         1.Active      Modification offered   Y        $18,000                   HAMP-TIER 1-STD         Yes         3/22/2013       507              $24,250

0481       MERTZTOWN         PA                        FHLMC         2.FCL               $15,000          Y         $35,000              FHLMC STREAMLINED MOD       No         12/30/2013       114               $3,698
8651        BROOKLYN         NY                        FHLMC        1.Active       Modification offered   N           $0                 FHLMC STREAMLINED MOD       No          12/2/2013       483              $33,635

7551          CHICAGO       IL                         FHLMC          2.FCL              $15,000          Y         $30,000                    FHLMC MOD             Yes          3/9/2012       464              $32,707                Y
0076         EAST LYME      CT                         FNMA           3.PIF               $5,000          Y         $30,000                    ALT MOD 3.0           No          6/22/2012       385              $18,501
1281          HANOVER       MD                         FHLMC      5.Service Txfr         $15,000          Y         $15,000              FHLMC STREAMLINED MOD       Yes          4/3/2014       276               $8,289
6844         LOUISVILLE     KY                         FHLMC          3.PIF               $4,700          N          $4,700                    FHLMC MOD             Yes         2/10/2012       191               $5,640
3352            YUMA        AZ                         FHLMC       4.Short Sale          $15,000          N         $15,000                    FHLMC MOD             Yes         7/12/2012       133               $2,933
5795        LOS ANGELES     CA                         FNMA           2.FCL              $15,000          Y         $15,000                  HAMP-Tier 1-Std         Yes         12/1/2010       183              $12,209
7896        WILMINGTON      NC                         FNMA           2.FCL              $15,000          Y         $20,000                    ALT MOD 3.0           Yes        11/15/2012       379              $13,215
7158           KENNER       LA                         FNMA           2.FCL              $15,000          Y         $40,000     Yes            ALT MOD 3.0           Yes         6/12/2012       465              $17,811
1053           PEORIA       IL                         FNMA           2.FCL              $15,000          Y         $35,000                    ALT MOD 3.0           No          12/6/2012       340              $10,797
7389       TOMKINS COVE     NY                         FNMA           2.FCL              $15,000          Y         $40,000                    ALT MOD 3.0           No         10/12/2012       681              $60,103
9173          LINCOLN       NE                         FHLMC          3.PIF              $15,000          Y         $40,000                  HAMP-TIER 1-STD         Yes         3/20/2015       196               $7,440
6992        ALEXANDRIA      VA                         FNMA       5.Service Txfr         $15,000          Y         $15,000              FNMA STREAMLINED MOD        Yes        12/11/2014       285               $8,468
2271          ROXANA        IL                         FHLMC          2.FCL              $15,000          N         $15,000                    FHLMC MOD             Yes         6/27/2012       535              $14,487




                                                                                                              5 of 19
                                                      Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 7 of 20


Loan #          City          State   Customer Name      Investor   Category of       Initial Remediation Requested Total $      Signed         Product Type         Engaged       Incorrect       Days           Delq Principal          Later
                                                                    Remediation      Amount to Customer Mediation Amount        Release          Incorrectly        Leading up     Decision    Delinquent         Interest Taxes       Determined
                                                                                                             Y/N    Received    Received         Decisioned        to Decision?      Date      at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                      Yes/No                    Decision      of Incorrect Decision
8915           ETOWAH         NC                         FHLMC          2.FCL              $15,000          Y         $40,000                    FHLMC MOD              Yes        1/13/2012        287               $9,258
5597         LEAGUE CITY      TX                         FNMA           2.FCL              $14,700          Y         $27,300                    ALT MOD 3.0            No         7/10/2012        587              $41,777
8378        FAYETTEVILLE      AR                         FHLMC           3.PIF              $5,000          Y        $20,000                     FHLMC MOD              Yes         3/7/2012        552              $22,916
9358           HEBRON         ME                         FNMA       5.Service Txfr         $14,700          N         $14,700                  FNMA NEW MOD             Yes        1/25/2012        358              $17,363               Y
2786            DRAPER        UT                         FNMA           2.FCL              $15,000          Y         $48,000     Yes            ALT MOD 3.0            Yes        12/6/2012        277              $10,860
0823        CUMBERLAND        RI                         FHLMC       4.Short Sale          $15,000          Y         $35,000                    FHLMC MOD              Yes        4/24/2012        535              $21,897
0522           CHICAGO        IL                         FNMA           2.FCL              $15,000          Y         $30,000                    ALT MOD 3.0            No         6/12/2012        469              $32,668
1334         MILANVILLE       PA                         FNMA           2.FCL              $15,000          Y         $15,000                    ALT MOD 3.0            Yes        6/22/2012        567              $34,592
9167      SPOKANE VALLEY      WA                         FHLMC          2.FCL              $15,000          Y         $40,000                    FHLMC MOD              Yes       12/23/2011        662              $31,747
3206           DETROIT        MI                         FHLMC          2.FCL              $15,000          Y        $30,000                     FHLMC MOD              Yes         2/6/2015        250               $5,224
0059       SEVERNA PARK       MD                         FNMA            3.PIF              $4,600          N          $4,600                    ALT MOD 3.0            No         6/26/2012        628              $56,101
3576            WILDER        ID                         FNMA           2.FCL              $14,700          N         $14,700              FNMA STREAMLINED MOD         No        11/22/2013        630              $23,603
0165       FRANKLIN PARK      IL                         FNMA           2.FCL              $15,000          Y         $30,000              FNMA STREAMLINED MOD         No        10/30/2013        211               $9,896
1956            ELEELE        HI                         FHLMC           3.PIF              $4,700          N          $4,700              FHLMC STREAMLINED MOD        No        7/12/2013         283              $13,120
2812           BENTON         LA                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No         6/22/2012        355              $22,779
6688           LEDYARD        CT                         FHLMC          2.FCL              $14,000          Y        $30,000                     FHLMC MOD              Yes       9/26/2012        1120              $74,236
0001         STRASBURG        OH                         FHLMC           3.PIF             $15,000          Y        $112,500     Yes          HAMP-TIER 1-STD          Yes         6/2/2015        365               $4,047
2957          COVENTRY        CT                         FNMA           2.FCL              $14,700          Y         $34,700                    ALT MOD 3.0            No          7/9/2012        343              $20,415
4543         SYLACAUGA        AL                         FNMA           2.FCL              $24,700          Y         $74,700     Yes          HAMP-TIER 1-STD          Yes        5/27/2010        177               $5,558               Y
7457        MANCHESTER        CT                         FHLMC          2.FCL              $24,700          Y        $69,700                   HAMP-TIER 1-STD          Yes        5/28/2010        453              $19,496
3871          LANCASTER       OH                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No        10/13/2013        162               $3,401
4141         SIOUX FALLS      SD                         FHLMC          2.FCL              $15,000          N        $15,000                     FHLMC MOD              Yes       1/19/2012         475               $9,539
5956          LAWRENCE        MA                         FHLMC         1.Active      Modification offered   N            $0                FHLMC STREAMLINED MOD        No         8/27/2013        695              $14,894

4687     TWP. OF TOMS RIVER   NJ                         FHLMC          2.FCL              $14,000          Y         $39,000                    FHLMC MOD             Yes         7/19/2012       975              $51,022
7279            DAYTON        OH                         FNMA           2.FCL              $15,000          Y         $35,000                    ALT MOD 3.0           No           1/9/2013       161               $4,514
1049             BIXBY        OK                         FNMA        4.Short Sale          $23,000          Y         $48,000                  HAMP-TIER 1-STD         Yes        12/21/2010       264              $10,127
0764            LAFITTE       LA                         FHLMC      5.Service Txfr         $15,000          Y         $30,000                    FHLMC MOD             Yes         3/17/2015      1263              $53,480
3087        SIMPSONVILLE      SC                         FHLMC           3.PIF              $5,000          Y         $30,000              FHLMC STREAMLINED MOD       Yes        11/27/2013       330              $13,630
6769       PINGREE GROVE       IL                        FNMA           2.FCL              $15,000          Y         $52,500                    ALT MOD 3.0           Yes         9/19/2012       171              $11,815
2285          LAKEWOOD        NJ                         FNMA        4.Short Sale          $15,000          Y         $40,000     Yes            ALT MOD 3.0           No          3/11/2013       375              $22,259
7119        WASHINGTON        DC                         FNMA       5.Service Txfr         $14,000          N         $14,000                    ALT MOD 3.0           No          6/12/2012       438              $24,493
3879       MYRTLE BEACH       SC                         FHLMC          2.FCL              $14,500          Y         $34,500                    FHLMC MOD             Yes        12/30/2011       942              $42,775
6389           ORLANDO         FL                        FNMA        4.Short Sale          $25,000          Y         $45,000                  HAMP-TIER 1-STD         Yes         12/9/2014       214              $10,710
9443       OKLAHOMA CITY      OK                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0           No          6/22/2012       264              $11,445
7811            SECANE        PA                         FHLMC       4.Short Sale          $15,000          Y         $25,000              FHLMC STREAMLINED MOD       No          8/12/2013       133               $7,837
8287           HOLLISTER       ID                        FNMA        4.Short Sale          $15,000          Y         $27,000                    ALT MOD 3.0           No         12/12/2012       438               $9,049
0576          ROCHESTER       NY                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0           No          12/6/2013       157               $4,393
1172      UPPER MARLBORO      MD                         FNMA            3.PIF              $5,000          Y         $12,800                    ALT MOD 3.0           Yes         4/16/2013       319              $12,651
7187      HAVRE DE GRACE      MD                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0           No           4/5/2013       521              $23,843
8981       ALBUQUERQUE        NM                         FNMA           2.FCL              $14,000          N         $14,000                  FNMA NEW MOD            Yes        12/27/2011       525              $19,387
1697         BOCA RATON        FL                        FNMA            3.PIF              $5,000          N          $5,000                    ALT MOD 3.0           No          9/10/2013       283               $4,322
4061     SOUTH OZONE PARK     NY                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0           No          7/22/2013       508              $33,594
1372          CINCINNATI      OH                         FHLMC       4.Short Sale          $15,000          N         $15,000                    FHLMC MOD             Yes         6/15/2012       193               $8,520
2667         WOODLAND         WA                         FNMA           2.FCL              $14,700          N         $14,700                    ALT MOD 3.0           No          6/25/2012       660              $24,697                Y
4215       QUEENS VILLAGE     NY                         FNMA          1.Active      Modification offered   Y         $20,000     Yes            ALT MOD 3.0           Yes          7/9/2012       401              $12,612

9043          CONCORD         CA                         FNMA           3.PIF               $5,000          N          $5,000                    ALT MOD 3.0           No          6/24/2012       264              $16,406
5405          OCEANSIDE       NY                         FHLMC       4.Short Sale          $15,000          N         $15,000                    FHLMC MOD             Yes          5/5/2014      1008             $103,974
5699       LAWRENCEBURG       KY                         FNMA           2.FCL              $15,000          N         $15,000                  FNMA NEW MOD            Yes         3/14/2012       318              $21,505
4901          SOMERSET        KY                         FNMA           2.FCL              $15,000          N         $15,000              FNMA STREAMLINED MOD        No         12/13/2013       496              $15,096
7021          MANTECA         CA                         FNMA           3.PIF               $5,000          Y          $5,000                  FNMA NEW MOD            Yes         11/3/2011       111               $4,182
3794        EASTHAMPTON       MA                         FNMA       5.Service Txfr         $15,000          Y         $35,000              FNMA STREAMLINED MOD        No          12/2/2013       452              $23,656
5841           COUNCIL        ID                         FNMA           2.FCL              $15,000          Y         $30,000                  FNMA NEW MOD            Yes          1/3/2012       243               $4,280
6382          NASHVILLE       TN                         FHLMC          2.FCL              $14,700          Y         $36,700                    FHLMC MOD             Yes        2/13/2012       284               $15,250
0969         KENNEWICK        WA                         FHLMC          3.PIF               $4,700          N          $4,700              FHLMC STREAMLINED MOD       No          12/4/2013       305               $8,010
3191      TWP OF FRANKLIN     NJ                         FNMA           2.FCL              $14,000          Y         $29,000                    ALT MOD 3.0           No          6/13/2012       713              $41,164
5694         CAPE CORAL       FL                         FHLMC          2.FCL              $15,000          Y         $25,000              FHLMC STREAMLINED MOD       No           9/9/2013       435              $11,066




                                                                                                                6 of 19
                                                    Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 8 of 20


Loan #        City         State   Customer Name        Investor    Category of       Initial Remediation Requested Total $      Signed         Product Type         Engaged       Incorrect     Days           Delq Principal          Later
                                                                    Remediation      Amount to Customer Mediation Amount        Release          Incorrectly        Leading up     Decision  Delinquent         Interest Taxes       Determined
                                                                                                             Y/N    Received    Received         Decisioned        to Decision?      Date    at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                      Yes/No                  Decision      of Incorrect Decision
0472         MONSEY        NY                            FNMA       5.Service Txfr         $14,700          N         $14,700                   ALT MOD 3.0             No         6/18/2012      534              $41,024
8788      NEW WINDSOR      NY                            FNMA           2.FCL              $24,700          Y         $48,000                 HAMP-TIER 1-STD           Yes       12/30/2011      881              $67,474
6334         DUNEDIN       FL                            FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0             No         6/13/2012      560              $17,445
4947      NORTH VERNON     IN                            FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0             No         2/25/2013      390               $1,698
9581      NORTH VERNON     IN                            FNMA           2.FCL              $15,000          Y         $25,000                   ALT MOD 3.0             No         1/16/2013      350               $2,180
0068      NORTH VERNON     IN                            FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0             Yes        2/25/2013      330               $1,334
7042         OAKDALE       NY                            FNMA        4.Short Sale          $15,000          Y         $40,000     Yes           ALT MOD 3.0             No         6/15/2012      287              $28,541
1346          JASPER       MN                            FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0             No         6/24/2012      172               $2,844
8894        COLUMBUS       OH                            FNMA           2.FCL              $14,600          N         $14,600                   ALT MOD 3.0             No         6/20/2012      656               $6,638
2441         DURHAM        OR                            FNMA           2.FCL              $15,000          Y         $35,000                   ALT MOD 3.0             No         6/26/2012      629              $42,084
4551         ANKENY        IA                            FNMA           2.FCL              $15,000          Y         $30,000                   ALT MOD 3.0             Yes         1/8/2013      465              $19,542
6873         ROSELLE        IL                           FNMA           2.FCL              $24,500          Y         $44,500                 HAMP-TIER 1-STD           Yes       11/30/2010      759              $69,281
6382          VISALIA      CA      LINDNER, KEITH        FNMA           2.FCL              $14,700          Y         $34,700                   ALT MOD 3.0             No         7/10/2012      313               $9,971               Y
9143        ROCHESTER      NY      CUNNINGHAM,           FNMA           2.FCL              $14,500          Y         $44,500                   ALT MOD 3.0             No          1/9/2013      649              $17,946
                                       ROSE
6494          YUKON        OK                           FNMA           2.FCL               $15,000          Y         $38,000                  FNMA NEW MOD            Yes        12/26/2011      300             $12,764
4465     CLIMAX SPRINGS    MO                           FNMA           2.FCL               $15,000          Y         $40,000                    ALT MOD 3.0           No          3/29/2013      208              $1,547
7216         CLOQUET       MN                           FNMA           2.FCL               $14,700          Y         $39,700                    ALT MOD 3.0           No          8/28/2013      604             $22,534
8519      PORT ORANGE      FL                           FHLMC          2.FCL               $15,000          Y         $25,000              FHLMC STREAMLINED MOD       No         12/12/2013      465             $10,938
7023         ORLANDO       FL                           FNMA           2.FCL               $15,000          Y         $59,500     Yes      FNMA STREAMLINED MOD        No          7/18/2013      503             $18,727
5441      GRAND ISLAND     NE                           FNMA           2.FCL               $15,000          Y         $30,000                    ALT MOD 3.0           No          1/10/2013      162              $3,246
1947         LONDON        OH                           FNMA           2.FCL               $15,000          Y         $25,000                    ALT MOD 3.0           No          1/10/2013      162              $5,668
2198        COLUMBIA       SC                           FNMA           2.FCL               $15,000          N         $15,000                    ALT MOD 3.0           No          1/11/2013      285              $7,719
8522       GETTYSBURG      PA                           FNMA            3.PIF               $5,000          Y         $15,000                    ALT MOD 3.0           Yes         4/15/2013      162              $7,429
4875        CLEVELAND      OH                           FNMA           2.FCL               $15,000          Y         $27,000                    ALT MOD 3.0           No         10/14/2013      163              $2,613
6174         CRESSON       PA                           FNMA          1.Active       Modification offered   N           $0                       ALT MOD 3.0           No         6/19/2012       200              $4,564

3802       INDEPENDENCE    KY                           FNMA            2.FCL              $15,000          N         $15,000                    ALT MOD 3.0           No           7/9/2012      251             $11,535
8002           METAIRIE    LA                           FNMA            2.FCL              $15,000          Y         $30,000                    ALT MOD 3.0           No          3/12/2013      192              $4,394
9428        INDIANAPOLIS   IN                           FNMA            2.FCL              $15,000          Y         $30,000                  FNMA NEW MOD            Yes         4/11/2013      435              $8,277
8133         HENDERSON     KY                           FHLMC       5.Service Txfr         $25,000          Y         $40,000     Yes          HAMP-TIER 1-STD         Yes         11/1/2012      365              $7,308
4195      FT LAUDERDALE     FL                          FNMA             3.PIF              $5,000          Y         $15,000                  FNMA NEW MOD            Yes         12/1/2011      183              $5,529
0606        BRIDGEWATER    MA                           FNMA        5.Service Txfr         $15,000          Y         $30,000                    ALT MOD 3.0           No          6/12/2012      347             $27,852
3227           WICHITA     KS                           FNMA            2.FCL              $15,000          N         $15,000                    ALT MOD 3.0           No          1/14/2013      379              $9,042
2126     FT WALTON BEACH    FL                          FNMA            2.FCL              $15,000          Y         $25,000                    ALT MOD 3.0           No          6/18/2012      503             $17,093
7875         HEATHSVILLE   VA                           FNMA            2.FCL              $15,000          N         $15,000                    ALT MOD 3.0           No          6/25/2012      265              $6,882
6633       ALBUQUERQUE     NM                           FNMA            2.FCL              $15,000          N         $15,000              FNMA STREAMLINED MOD        No          8/26/2013      512             $22,178
0585      MECHANICVILLE    NY                           FNMA            2.FCL              $15,000          N         $15,000                    ALT MOD 3.0           No         10/11/2012      224              $9,541
4675           HARVEY      LA                           FHLMC           2.FCL              $14,700          Y         $24,700              FHLMC STREAMLINED MOD       No         12/3/2013       304             $10,697
0142          LAS VEGAS    NV                           FHLMC        4.Short Sale          $15,000          N         $15,000              FHLMC STREAMLINED MOD       No          8/28/2013      208              $6,337
2702         EDGEWATER     NJ                           FNMA         4.Short Sale          $15,000          Y         $30,000              FNMA STREAMLINED MOD        No          8/10/2013      526             $32,505
2849      TUNKHANNOCK      PA                           FNMA             3.PIF              $5,000          Y         $20,000                    ALT MOD 3.0           No          6/15/2012      379             $13,294
2907        JACKSONVILLE    FL                          FNMA           1.Active      Modification offered   N           $0                       ALT MOD 3.0           Yes        10/31/2012      243              $2,973

9185      PHILADELPHIA      PA                        Wells Owned     1.Active       Modification offered   N             $0                  HAMP-TIER 2-STD          Yes        3/14/2014       163              $3,737

8029       BALTIMORE       MD                         Wells Owned       3.PIF              $10,000          N         $10,000                  HAMP-TIER 2-STD         Yes        11/29/2014      421             $12,077
8737      BATON ROUGE      LA                         Wells Owned      2.FCL               $15,000          Y         $29,000                  HAMP-TIER 2-STD         Yes         7/2/2014      1097             $58,974
2812         CLINTON       CT                           FHLMC       4.Short Sale           $15,000          N         $15,000              FHLMC STREAMLINED MOD       Yes         6/6/2014       581             $30,581
5519        LAKEVIEW       AR                           FHLMC           3.PIF               $5,000          Y          $8,500                    FHLMC MOD             Yes         5/4/2012       184              $4,809
3008          AVON         IN                           FNMA           2.FCL               $15,000          Y         $35,000                    ALT MOD 3.0           Yes         6/25/2012      234              $9,786
2969         MOORE         SC                           FNMA          1.Active       Modification offered   N            $0                      ALT MOD 3.0           No          4/8/2013       219              $2,813

9675        POTOMAC        MD                            FNMA           3.PIF               $4,000          N          $4,000                   ALT MOD 3.0            Yes         6/8/2012       644             $51,368
4522       KNIGHTDALE      NC                            FNMA           2.FCL              $15,000          Y         $20,000                   ALT MOD 3.0            No         6/20/2012       353              $5,582
3821         NEW CITY      NY                            FNMA           2.FCL              $15,000          Y         $50,000     Yes      FNMA STREAMLINED MOD        No         12/1/2013       483             $39,819
3406     DINGMANS FERRY    PA                            FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0            No         6/25/2012       599             $20,289
5977        COMSTOCK       NY                            FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0            Yes         1/9/2013       192              $4,292




                                                                                                                7 of 19
                                                      Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 9 of 20


Loan #          City          State   Customer Name       Investor    Category of       Initial Remediation Requested Total $       Signed         Product Type         Engaged       Incorrect     Days           Delq Principal          Later
                                                                      Remediation      Amount to Customer Mediation Amount         Release          Incorrectly        Leading up     Decision  Delinquent         Interest Taxes       Determined
                                                                                                               Y/N    Received     Received         Decisioned        to Decision?      Date    at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                         Yes/No                  Decision      of Incorrect Decision
8816          EWING            NJ                         FNMA        5.Service Txfr         $15,000          Y          $40,000                   ALT MOD 3.0             No         6/26/2012      265              $20,421               Y
8904          OMAHA            NE                         FHLMC          1.Active      Modification offered   Y          $10,000                   FHLMC MOD               Yes       12/30/2011      117               $3,140

0178     LINCOLN UNIVERSITY   PA                          FNMA             3.PIF              $5,000          Y          $23,000                    ALT MOD 3.0           No           7/8/2012      280             $19,558
0398            READING       PA                          FHLMC           2.FCL              $15,000          N          $15,000              FHLMC STREAMLINED MOD       No           9/5/2013      705             $19,822
7565             EFFORT       PA                          FNMA            2.FCL              $15,000          Y          $30,000              FNMA STREAMLINED MOD        No          12/4/2013      703             $22,175
6543       LOPATCONG TWP      NJ                          FHLMC       5.Service Txfr         $15,000          Y          $27,000              FHLMC STREAMLINED MOD       No         11/23/2013      356             $15,408
1601            TOLEDO        OR                          FNMA             3.PIF              $5,000          Y          $20,000                  FNMA NEW MOD            Yes          3/6/2012       95              $4,385
3475            TOLEDO        OH                          FNMA            2.FCL              $15,000          Y          $25,000                    ALT MOD 3.0           No          9/26/2013      191              $3,493
7492            CARLISLE      PA                          FNMA            2.FCL              $15,000          N          $15,000                    ALT MOD 3.0           No         10/11/2012      436             $19,086
5975       DOWNINGTOWN        PA                          FHLMC           2.FCL              $15,000          N          $15,000              FHLMC STREAMLINED MOD       No          12/9/2013      648             $36,594
2088            ALBANY        NY                          FHLMC       5.Service Txfr         $15,000          Y          $35,000              FHLMC STREAMLINED MOD       No          7/31/2013      546             $59,104
9437          PALM CITY       FL                          FNMA             3.PIF              $5,000          N           $5,000                    ALT MOD 3.0           Yes          6/8/2012      342             $12,125
3431           GAHANNA        OH                          FHLMC           2.FCL              $15,000          Y          $40,000     Yes            FHLMC MOD             Yes          1/2/2013      423             $27,460
0808        BRANCHBURG        NJ                          FHLMC       5.Service Txfr         $15,000          N          $15,000              FHLMC STREAMLINED MOD       No          10/8/2013      707             $61,588
9024        CRYSTAL LAKE      IL                          FNMA            2.FCL              $15,000          N          $15,000                    ALT MOD 3.0           No           1/9/2013      192             $11,268
4427          ANDERSON        SC                          FNMA            2.FCL              $15,000          N          $15,000                    ALT MOD 3.0           No          6/19/2012      197              $4,179
3954           FAIRBORN       OH                          FNMA            2.FCL              $15,000          N          $15,000                    ALT MOD 3.0           Yes        10/12/2013      251              $8,334
2121        MIDDLETOWN        PA                          FNMA            2.FCL              $15,000          Y          $25,000                    ALT MOD 3.0           No          8/13/2013      165              $3,272
0924         TORRINGTON       CT                          FNMA            2.FCL              $15,000          N          $15,000              FNMA STREAMLINED MOD        No         12/13/2013      465             $15,368
8641          LAGRANGE        KY                          FNMA            2.FCL              $15,000          N          $15,000                    ALT MOD 3.0           No          6/21/2012      354              $7,506
3695        CRYSTAL RIVER     FL                          FHLMC           2.FCL              $15,000          N          $15,000              FHLMC STREAMLINED MOD       No          10/8/2013      402             $11,154
1957          AVONDALE        LA                          FNMA            2.FCL              $15,000          Y          $25,000              FNMA STREAMLINED MOD        No           1/2/2014      366              $8,530
9187          DENNISON        OH                          FNMA           1.Active             $5,000          Y          $25,000                  FNMA NEW MOD            Yes        10/29/2014      327              $6,901
1529         PAWTUCKET        RI                          FNMA             3.PIF              $5,000          Y          $20,000                    ALT MOD 3.0           No          4/15/2013      196              $4,173
9818       ATLANTIC BEACH     FL                          FNMA        5.Service Txfr         $15,000          Y          $35,000              FNMA STREAMLINED MOD        Yes         7/30/2014      472              $9,632
6071         OCKLAWAHA        FL                          FNMA            2.FCL              $15,000          N          $15,000                    ALT MOD 3.0           No          8/18/2013      185              $2,273
9745         CLEARWATER       FL                          FNMA             3.PIF              $5,000          Y          $25,000                    ALT MOD 3.0           No           6/7/2013      267              $6,116
9705           ROANOKE        VA                          FNMA            2.FCL              $15,000          N          $15,000                    ALT MOD 3.0           No          5/18/2013      218              $1,731
8881        PHILADELPHIA      PA                          FNMA             3.PIF              $5,000          N           $5,000                    ALT MOD 3.0           No           6/7/2013      629              $2,781
3375           PALMYRA        PA                          FNMA            2.FCL              $15,000          N          $15,000                    ALT MOD 3.0           No          10/2/2013      322              $6,324
2507          BALTIMORE       MD                          FNMA             3.PIF              $5,000          Y          $17,500                    ALT MOD 3.0           No          5/20/2013      553             $13,625
5112          BALTIMORE       MD                          FNMA             3.PIF              $5,000          N           $5,000                    ALT MOD 3.0           No          9/13/2013      220              $2,660
7215           ANSONIA        CT                          FNMA            2.FCL              $15,000          N          $15,000                    ALT MOD 3.0           No         11/16/2013      246              $4,739
0932           NEPTUNE        NJ                          FNMA         4.Short Sale          $25,000          Y          $40,000                  HAMP-TIER 1-STD         Yes         7/28/2014      925             $24,251                Y
6731         PENNSAUKEN       NJ                          FNMA             3.PIF              $5,000          Y          $30,000                    ALT MOD 3.0           Yes         9/14/2013      179               $552
2884          LEONARDO        NJ                          FNMA            2.FCL              $15,000          Y          $30,000                    ALT MOD 3.0           No          8/20/2013      264              $6,483
3385          LANCASTER       SC                          FNMA            2.FCL              $15,000          Y          $40,000                    ALT MOD 3.0           No           5/8/2013      479             $10,947
3726       WINSTON SALEM      NC                          FNMA            2.FCL              $15,000          Y          $23,000                    ALT MOD 3.0           No           5/7/2013      369              $7,622
8345            RALEIGH       NC                          FNMA            2.FCL              $15,000          N          $15,000                    ALT MOD 3.0           No           5/8/2013      353              $4,780
7219            SAMSON        AL                          FNMA           1.Active      Modification offered   N             $0                      ALT MOD 3.0           No           5/7/2013      173              $2,240

6485         LEVITTOWN         PA                       Wells Owned      2.FCL               $20,000          Y          $42,500     Yes         HAMP-TIER 2-STD          Yes         7/9/2015       272             $10,848
6692           DENVER          CO                       Wells Owned       3.PIF              $10,000          Y          $20,000                 HAMP-TIER 2-STD          Yes        4/29/2015      1613             $97,037
8494         HENDERSON         NV                         Private        2.FCL               $14,700          N          $14,700                 HAMP-TIER 1-STD          Yes        7/15/2010      1140             $66,093                Y
9542           BRONX           NY                         Private        2.FCL               $18,000          Y          $38,000                 HAMP-TIER 2-STD          Yes        7/30/2014      2188            $261,080
8142           AUSTIN          TX                         Private         3.PIF               $9,500          Y          $29,500     Yes         HAMP-TIER 2-STD          Yes         7/7/2015      1344             $79,771
0766        MONROE TWP         NJ                         Private        2.FCL               $18,767          N          $18,767                 HAMP-TIER 2-STD          Yes        8/13/2012       590             $13,428
4535        CHESTERFIELD       VA                         Private       1.Active       Modification offered   N            $0                    HAMP-TIER 2-STD          Yes        4/3/2014        243              $9,441

0028           BEL AIR        MD                          Private        2.FCL               $19,000          Y          $49,000     Yes         HAMP-TIER 2-STD          Yes         7/1/2014      1610            $108,151
2503     ATLANTIC HIGHLANDS   NJ                          Private        2.FCL               $20,000          N          $20,000                 HAMP-TIER 2-STD          Yes        10/7/2014       540             $29,346
6142          MABLETON        GA                          Private        2.FCL               $20,000          Y          $27,500                 HAMP-TIER 2-STD          Yes        6/12/2014       800             $27,200
7254         CLARKSBURG       MD                          Private       1.Active       Modification offered   Y          $25,000                 HAMP-TIER 2-STD          Yes        10/1/2015      240             $26,545

6221       GLASTONBURY         CT                         Private       1.Active       Modification offered   N              $0                  HAMP-TIER 2-STD          Yes        10/31/2013      454             $33,233

4133         LEXINGTON         SC                         Private     4.Short Sale           $20,000           Y         $45,000                 HAMP-TIER 2-STD          Yes        12/1/2014       545             $52,514




                                                                                                                   8 of 19
                                                     Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 10 of 20


Loan #          City         State   Customer Name      Investor   Category of       Initial Remediation Requested Total $       Signed     Product Type       Engaged       Incorrect     Days           Delq Principal          Later
                                                                   Remediation      Amount to Customer Mediation Amount         Release      Incorrectly      Leading up     Decision  Delinquent         Interest Taxes       Determined
                                                                                                            Y/N    Received     Received     Decisioned      to Decision?      Date    at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                Yes/No                  Decision      of Incorrect Decision
8299        NORTH PORT       FL                         Private       2.FCL               $12,000          Y          $27,000              HAMP-TIER 1-STD        Yes        6/29/2010      819              $127,786              Y
3504        NEW CASTLE       DE                         Private    4.Short Sale           $14,700          N          $14,700              HAMP-TIER 2-STD        Yes        8/15/2014     1134               $62,912
2474     NORTH MIAMI BEACH   FL                         Private       2.FCL               $14,700          Y          $14,700              HAMP-TIER 1-STD        Yes        7/22/2010      873               $60,764              Y
7078          MARION         OH                         Private       2.FCL               $15,000          Y          $30,000              HAMP-TIER 2-PRA        Yes        8/29/2013     1062               $14,061              Y
5745          EVERETT        WA                         Private      1.Active       Modification offered   N            $0                 HAMP-TIER 2-STD        Yes       11/14/2013      683               $43,228

0264        LAFAYETTE        NJ                         Private       2.FCL               $13,000          Y          $33,000              HAMP-TIER 1-STD       Yes         9/21/2010      538             $52,302
5873        BALTIMORE        MD                         Private       2.FCL               $27,469          Y          $52,469              HAMP-Tier 2-PRA       Yes         2/11/2013      952             $46,328
4714          MIAMI          FL                         Private    4.Short Sale           $14,500          N          $14,500              HAMP-TIER 2-PRA       Yes        12/11/2014      860             $29,813
7428         MIRAMAR         FL                         Private       2.FCL               $14,700          Y          $24,700              HAMP-TIER 1-STD       Yes         7/19/2010      564             $85,976                Y
5727         CYPRESS         TX                         Private    4.Short Sale           $19,700          Y          $40,922              HAMP-TIER 2-STD       Yes         6/24/2013      721             $22,760
3903          DALLAS         GA                         Private      1.Active       Modification offered   N            $0                 HAMP-TIER 2-STD       Yes         1/29/2015      149              $4,319

5677       SCHENECTADY        NY                        Private    5.Service Txfr         $20,000          N          $20,000              HAMP-TIER 2-STD       Yes          5/2/2014      448             $14,784                Y
0952         ABINGTON         PA                        Private         3.PIF              $9,700          N           $9,700              HAMP-TIER 2-STD       Yes          1/6/2015      370             $10,950
3519       PENNSAUKEN         NJ                        Private     4.Short Sale          $20,000          N          $20,000              HAMP-TIER 2-STD       Yes        10/13/2012      132              $3,457
2171          HILLIARD        OH                        Private       1.Active      Modification offered   N             $0                HAMP-TIER 2-STD       Yes         6/25/2012      381             $15,191

3278        POTTSTOWN         PA                        Private       2.FCL               $21,532          N          $21,532              HAMP-TIER 2-PRA       Yes         4/4/2014      1068             $39,708
9673         ROANOKE          VA                        Private    4.Short Sale           $19,700          Y          $40,000              HAMP-TIER 2-STD       Yes         6/6/2013       400              $7,317
6939         READING          PA                        FNMA         1.Active       Modification offered   N            $0                   ALT MOD 3.0         No         12/5/2013       157              $4,280

7909          RALEIGH         NC                        Private      1.Active       Modification offered    Y         $25,000              HAMP-TIER 2-STD       Yes        6/20/2012       840             $28,815

8156         BROOKLYN        NY                         Private     4.Short Sale          $25,000          Y          $45,000              HAMP-TIER 1-STD       Yes        2/19/2014       993             $84,662
4533          SEYMOUR        CT                         Private        2.FCL              $19,500          Y          $34,500              HAMP-TIER 2-STD       Yes        2/14/2013       594             $40,978
7749         WESTBURY        NY                         Private     4.Short Sale          $66,033          Y          $71,033              HAMP-Tier 2-PRA       Yes        8/26/2014       907             $92,406
6858       SILVER SPRING     MD                         Private     4.Short Sale          $14,700          Y          $34,700              HAMP-TIER 2-PRA       Yes        7/30/2013      1636            $133,079
6932         COLUMBIA        SC                         Private    5.Service Txfr         $38,722          N          $38,722              HAMP-TIER 1-PRA       Yes        4/21/2015       232              $6,818
4816         COLUMBUS        OH                         Private        2.FCL              $13,000          Y          $13,000              HAMP-TIER 1-STD       Yes         8/2/2010      1401             $44,113
1961        LOS ANGELES      CA                         Private        2.FCL              $15,000          N          $15,000              NON-HAMP B&P          Yes        8/22/2014       538             $32,014
4157        VANCOUVER        WA                         Private        2.FCL              $20,000          N          $20,000              HAMP-TIER 2-STD       Yes        7/14/2014       587             $18,313                Y
9333          HOUSTON        TX                         Private         3.PIF              $9,700          Y          $24,700              HAMP-TIER 2-STD       Yes         1/7/2015       312             $13,037
9817           UVALDE        TX                         Private         3.PIF              $5,000          Y          $55,000              NON-HAMP B&P          Yes        3/13/2013       192              $3,766
0392           HOLLIS        NY                         Private       1.Active      Modification offered   N            $0                 HAMP-TIER 2-STD       Yes        5/28/2015      1792            $109,970                Y

8565         FITCHBURG       MA                         Private       2.FCL               $18,598           Y         $38,598              HAMP-Tier 2-PRA       Yes         1/2/2014       701             $36,995
1171         BROOKLYN        NY                         Private      1.Active       Modification offered    Y         $5,000               HAMP-TIER 2-STD       Yes        5/15/2015      1505            $130,698

9686        BOCA RATON        FL                        Private       2.FCL               $14,000          Y          $25,000              HAMP-TIER 1-STD       Yes        9/11/2010       222              $9,870                Y
6839         BELLPORT         NY                        Private      1.Active       Modification offered   N            $0                 HAMP-TIER 2-PRA       Yes        10/1/2014       912             $65,987

7183         LAS VEGAS        NV                        Private      1.Active       Modification offered   N              $0               HAMP-TIER 2-PRA       Yes         8/4/2015       246              $7,426

1283         METAIRIE         LA                        Private        2.FCL              $14,500          Y          $34,500              HAMP-TIER 2-PRA       Yes         3/30/2013      636             $35,506
5738       STATEN ISLAND      NY                        Private    5.Service Txfr         $19,000          Y          $39,000              HAMP-TIER 2-STD       Yes        10/21/2013     1330            $125,919
8725       NORTH BERGEN       NJ                        FNMA          1.Active      Modification offered   N            $0                   ALT MOD 3.0         No          6/25/2012      599             $24,893

7292       ATTLEBOROUGH      MA                          FNMA        1.Active       Modification offered   N              $0                 ALT MOD 3.0         Yes        6/19/2012       503             $18,469

9846         MONTAGUE         NJ                         FNMA          2.FCL              $14,000          N          $14,000                ALT MOD 3.0         No         6/13/2012       713             $16,624
7177        CLEARWATER        FL                         FNMA          2.FCL              $15,000          N          $15,000                ALT MOD 3.0         No         2/14/2013       410              $2,659
6918           BELOIT         WI                         FNMA          2.FCL              $14,700          Y          $18,600                ALT MOD 3.0         Yes        12/3/2013       184              $2,823
4083      EDGEWATER PARK      NJ                         FNMA          2.FCL              $14,700          N          $14,700                ALT MOD 3.0         No         1/24/2013       267              $3,012
2591           CAIRO          NY                         FNMA          2.FCL              $15,000          Y          $40,000     Yes        ALT MOD 3.0         No         8/24/2012       450              $6,986
0329          GULFPORT        FL                         FNMA          2.FCL              $15,000          N          $15,000                ALT MOD 3.0         No         6/22/2012       567              $8,084
7281           DANIA          FL                         FNMA          2.FCL              $15,000          Y          $40,000     Yes        ALT MOD 3.0         No         6/22/2012       416             $20,215
6968        STREETSBORO       OH                         FNMA      5.Service Txfr         $15,000          Y          $27,500                ALT MOD 3.0         No         8/13/2013       377              $5,844




                                                                                                                9 of 19
                                                     Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 11 of 20


Loan #         City          State   Customer Name      Investor   Category of       Initial Remediation Requested Total $      Signed         Product Type         Engaged       Incorrect       Days           Delq Principal          Later
                                                                   Remediation      Amount to Customer Mediation Amount        Release          Incorrectly        Leading up     Decision    Delinquent         Interest Taxes       Determined
                                                                                                            Y/N    Received    Received         Decisioned        to Decision?      Date      at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                     Yes/No                    Decision      of Incorrect Decision
3822             CORRY       PA                         FNMA           2.FCL              $15,000          Y         $30,000                    ALT MOD 3.0            No          5/6/2013        217               $2,976
9335            MENTOR       OH                         FNMA           2.FCL              $15,000          Y         $40,000     Yes      FNMA STREAMLINED MOD         No         7/13/2013        283               $8,419
2526          DILWORTH       MN                         FNMA           2.FCL              $12,000          Y         $32,000                  FNMA NEW MOD             Yes        5/25/2012        571              $17,441
5214             LINDEN      NJ                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            Yes         7/6/2012        187              $12,587
6229        PHILADELPHIA     PA                         FNMA            3.PIF              $4,700          Y          $9,700                    ALT MOD 3.0            Yes        12/8/2012        189               $6,798
8225              TULSA      OK                         FNMA        4.Short Sale          $15,000          N         $15,000                    ALT MOD 3.0            No         7/13/2013        161               $2,996
5227            LAVEEN       AZ                         FNMA            3.PIF              $4,700          N          $4,700                    ALT MOD 3.0            No          5/7/2013        340               $8,413
4357         WOODBURY        NJ                         FNMA        4.Short Sale          $15,000          Y         $24,000                    ALT MOD 3.0            No          5/6/2013        156               $4,218
4365            APOPKA       FL                         FNMA        4.Short Sale          $15,000          Y         $30,000                    ALT MOD 3.0            Yes        6/13/2012        317              $18,216
7426            KERMIT       TX                         FNMA            3.PIF              $5,000          N          $5,000                    ALT MOD 3.0            No        10/15/2013        163               $3,569
0036       WESLEY CHAPEL     FL                         FNMA           2.FCL              $14,700          Y         $29,443     Yes          FNMA NEW MOD             Yes         6/7/2012        919              $35,883
0988           PARKVILLE     MD                         FNMA           2.FCL              $15,000          Y         $27,500                    ALT MOD 3.0            Yes        8/24/2013        424              $16,548
1006            OMAHA        NE                         FNMA           2.FCL              $15,000          Y         $35,000                    ALT MOD 3.0            No         3/15/2013        316               $4,630
2865          MUSCATINE      IA                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No        12/10/2012        162               $2,120
7471        BELLE VERNON     PA                         FNMA           2.FCL              $15,000          Y         $27,000              FNMA STREAMLINED MOD         No         7/30/2013        756               $8,769
7923         LAKE WORTH      FL                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No         6/19/2012        656              $14,389
0513           CLARINDA      IA                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No         6/21/2012        262               $4,702
5991         INDIALANTIC     FL                         FNMA            3.PIF              $5,000          Y         $25,000                    ALT MOD 3.0            No         6/21/2012        535              $26,222
3078        WRIGHTSVILLE     PA                         FNMA           2.FCL              $15,000          Y         $40,000     Yes            ALT MOD 3.0            No         6/27/2012        234               $5,244
0133           PIKESVILLE    MD                         FHLMC          2.FCL              $15,000          Y         $35,000     Yes      FHLMC STREAMLINED MOD        No        11/13/2013        591              $34,242
1519          PINE BEACH     NJ                         FNMA        4.Short Sale          $15,000          Y         $47,500                    ALT MOD 3.0            No         6/21/2012        323              $25,482
0742           BEDFORD       PA                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No         3/14/2013        163               $2,335
7679     BROADVIEW HEIGHTS   OH                         FHLMC       4.Short Sale          $15,000          Y         $16,193                    FHLMC MOD              Yes        5/22/2013        353              $13,312
0576       LOWER BURRELL     PA                         FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            No          1/7/2013        312               $8,527
5313         PLAQUEMINE      LA                         FNMA           2.FCL              $15,000          Y         $32,500              FNMA STREAMLINED MOD         No         11/8/2013        251               $5,130
9866             VILLAS      NJ                         FNMA       5.Service Txfr         $15,000          Y         $40,000     Yes      FNMA STREAMLINED MOD         No        12/23/2013        688              $19,039
3866          LEONARDO       NJ                         FNMA            3.PIF              $5,000          Y         $10,000                    ALT MOD 3.0            Yes        6/18/2012        353              $35,828
5877          MIDDLESEX      NJ                         FNMA           2.FCL              $15,000          N         $15,000              FNMA STREAMLINED MOD         No         12/1/2013        575              $32,664
2805            OTTAWA        IL                        FNMA           2.FCL              $15,000          N         $15,000                    ALT MOD 3.0            Yes        12/7/2012        248               $6,423
6491         BOCA RATON      FL                         FNMA          1.Active      Modification offered   N            $0                FNMA STREAMLINED MOD         Yes        7/20/2015        141               $1,379

1391         MARLTON          NJ                         FNMA        1.Active       Modification offered   N              $0              FNMA STREAMLINED MOD        Yes        9/26/2014        452              $19,248

4857            CANTON       OH                         FNMA          2.FCL               $15,000          Y         $40,000                   ALT MOD 3.0            No           5/7/2013       156               $1,490
1364         PORT RICHEY     FL                         FNMA          2.FCL               $15,000          N         $15,000                   ALT MOD 3.0            No          2/26/2013       178               $1,890
9311           GLENDALE      WI                         FNMA          2.FCL               $15,000          Y         $30,000     Yes      FNMA STREAMLINED MOD        No          9/11/2013       283               $3,760
7988          ARLINGTON      WA                         FHLMC         2.FCL               $15,000          Y         $40,000              FHLMC STREAMLINED MOD       No         12/24/2013       601              $28,453
2804          LEXINGTON      KY                         FHLMC          3.PIF               $5,000          Y         $26,000              FHLMC STREAMLINED MOD       Yes         9/15/2015       318               $9,022
1442          BRADENTON      FL                         FHLMC         2.FCL               $15,000          Y         $28,000              FHLMC STREAMLINED MOD       No          11/2/2013       457               $8,676
3435        BELLOWS FALLS    VT                         FHLMC         2.FCL               $15,000          Y         $35,000              FHLMC STREAMLINED MOD       No          12/4/2013       306               $8,953
7319           METAIRIE      LA                         FHLMC         2.FCL               $15,000          Y         $15,000              FHLMC STREAMLINED MOD       No         9/25/2013        236               $6,991
7246        NEW MADISON      OH                         FHLMC         2.FCL               $15,000          Y         $20,000              FHLMC STREAMLINED MOD       No           9/5/2013       390               $4,801
8946     LITTLE EGG HARBOR   NJ                         FHLMC      4.Short Sale           $15,000          Y         $42,000              FHLMC STREAMLINED MOD       No           9/5/2013       430              $26,923
2937         DARLINGTON      SC                         FNMA       4.Short Sale           $15,000          Y         $30,000                   ALT MOD 3.0            No         11/14/2013       165               $1,746
4203         FEDERAL WAY     WA                         FNMA       4.Short Sale           $15,000          N         $15,000                   ALT MOD 3.0            No          8/14/2013       409              $17,749
3548      MECHANICSBURG      PA                         FNMA          2.FCL               $15,000          Y         $40,000                   ALT MOD 3.0            No          6/17/2013       259               $3,177
0063          MILWAUKEE      WI                         FHLMC         2.FCL               $15,000          N         $15,000              FHLMC STREAMLINED MOD       No         11/25/2013       389               $8,472
1204           ABINGTON      PA                         FNMA          2.FCL               $15,000          Y         $18,500              FNMA STREAMLINED MOD        No         12/24/2013       202               $8,150
8697           ORLANDO       FL                         FNMA          2.FCL               $15,000          Y         $40,000     Yes      FNMA STREAMLINED MOD        No         11/24/2013       356              $16,783
3404            SEATTLE      WA                         FNMA          2.FCL               $15,000          N         $15,000                   ALT MOD 3.0            No          12/5/2013       284               $9,534
9421           ORLANDO       FL                         FNMA          2.FCL               $15,000          Y         $15,000                   ALT MOD 3.0            No          8/13/2013       165               $3,110
7921            CLIFTON      NJ                         FHLMC      4.Short Sale           $15,000          Y         $30,000     Yes      FHLMC STREAMLINED MOD       No          11/2/2013       365              $32,760
4603           BLANDON       PA                         FNMA       4.Short Sale           $15,000          Y         $90,000              FNMA STREAMLINED MOD        Yes         6/26/2014       268               $4,694
5542           MULBERRY      FL                         FNMA          2.FCL               $15,000          Y         $40,000              FNMA STREAMLINED MOD        No         11/10/2013        99               $4,345
1786          DESTREHAN      LA                         FNMA           3.PIF               $5,000          Y         $12,500              FNMA STREAMLINED MOD        No         11/20/2013       203               $9,396
7437            SEATTLE      WA                         FHLMC      4.Short Sale           $15,000          N         $15,000              FHLMC STREAMLINED MOD       No         11/13/2013       225              $17,706
6082        SAN ANTONIO      TX                         FNMA         1.Active              $5,000          N          $5,000              FNMA STREAMLINED MOD        Yes         8/14/2015       194               $2,657
3041     NORTH LAUDERDALE    FL                         FNMA         1.Active              $5,000          Y         $10,000                   ALT MOD 3.0            No          12/8/2012         0




                                                                                                               10 of 19
                                                     Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 12 of 20


Loan #         City          State   Customer Name      Investor   Category of       Initial Remediation Requested Total $      Signed        Product Type         Engaged       Incorrect       Days           Delq Principal          Later
                                                                   Remediation      Amount to Customer Mediation Amount        Release         Incorrectly        Leading up     Decision    Delinquent         Interest Taxes       Determined
                                                                                                            Y/N    Received    Received        Decisioned        to Decision?      Date      at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                    Yes/No                    Decision      of Incorrect Decision
5266         STOCKTON        CA                         FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0            No        10/14/2013        163               $2,023
3249         TARENTUM        PA                         FNMA       5.Service Txfr         $15,000          N         $15,000                   ALT MOD 3.0            No        12/10/2012        162               $2,822
0115             ENID        OK                         FNMA            3.PIF              $5,000          Y          $7,800                   ALT MOD 3.0            No        10/15/2013        197               $4,234
1969        SPRING HILL       FL                        FNMA       5.Service Txfr         $15,000          N         $15,000              FNMA STREAMLINED MOD        Yes         3/3/2015        275               $4,880
0133        WELLINGTON       OH                         FNMA       5.Service Txfr         $15,000          Y         $20,000                   ALT MOD 3.0            No          1/9/2013        283               $8,399
7931       MIDDLETOWN        OH                         FNMA           2.FCL              $15,000          Y         $30,000              FNMA STREAMLINED MOD        No        12/10/2013        404              $22,420
2354         LAFAYETTE       LA                         FNMA           2.FCL              $15,000          Y         $30,000                   ALT MOD 3.0            No         9/12/2013        164               $7,810
0013            KALEVA       MI                         FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0            No         9/23/2013        172               $4,059
6492       ALBUQUERQUE       NM                         FHLMC      5.Service Txfr         $15,000          Y         $33,000                   FHLMC MOD              Yes        7/29/2015        362               $7,862
9764        SPRINGFIELD      OH                         FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0            Yes        6/18/2012        288               $6,016
8150        SHREVEPORT       LA                         FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0            No         6/18/2012        261               $5,925
6982            NUTLEY       NJ                         FNMA           2.FCL              $14,600          Y         $24,600                   ALT MOD 3.0            No         6/26/2012        599              $39,037
1094           DRACUT        MA                         FNMA           2.FCL              $14,700          N         $14,700                   ALT MOD 3.0            Yes        7/12/2012        345               $8,140
9884           SWISHER        IA                        FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0            No         3/14/2013        437               $3,712
5568       WEST CHESTER      PA                         FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0            No         6/22/2012        293               $7,390
0468         MARINETTE       WI                         FNMA           2.FCL              $15,000          Y         $30,000                   ALT MOD 3.0            No          7/9/2012        616              $19,481
8047        HOPATCONG        NJ                         FNMA        4.Short Sale          $15,000          Y         $45,000     Yes           ALT MOD 3.0            No         6/29/2012        576              $33,727
9807          TAMARAC         FL                        FHLMC         1.Active      Modification offered   N            $0                     FHLMC MOD              Yes        1/3/2012         367               $5,223

2289           STANDISH       ME                        FNMA          2.FCL               $15,000          Y         $27,000                   ALT MOD 3.0           Yes        10/12/2012       648              $17,391
2398      STONE MOUNTAIN      GA                        FHLMC         2.FCL               $23,000          Y         $58,000                 HAMP-TIER 1-STD         Yes          3/9/2011       432              $17,110
8343         PHILADELPHIA     PA                        FNMA          2.FCL               $15,000          N         $15,000                   ALT MOD 3.0           No          6/20/2012       444               $9,056
5425             MIAMI        OK                        FNMA          2.FCL               $14,700          N         $14,700                   ALT MOD 3.0           No          6/27/2012       357               $7,057
7679     CITY OF ALLENTOWN    PA                        FNMA          2.FCL               $15,000          N         $15,000                   ALT MOD 3.0           No          6/27/2012       204               $4,519
6051           SEAFORD        NY                        FNMA          2.FCL               $15,000          Y         $23,000                   ALT MOD 3.0           No          6/27/2012       538              $58,661
2308         PHILADELPHIA     PA                        FNMA           3.PIF               $5,000          N          $5,000                   ALT MOD 3.0           No           2/8/2013       679              $15,557
4010        WILLIAMSPORT      PA                        FNMA           3.PIF               $5,000          N          $5,000                   ALT MOD 3.0           No         12/21/2012       294               $7,015
6963            EUGENE        OR                        FNMA           3.PIF               $5,000          Y         $25,000                   ALT MOD 3.0           No          6/19/2012       565              $15,498
2462              KENT        CT                        FNMA          2.FCL               $15,000          N         $15,000                   ALT MOD 3.0           No         10/12/2012       589              $20,704
3715           WATAGA         IL                        FNMA          2.FCL               $15,000          N         $15,000                   ALT MOD 3.0           No         10/14/2013       252               $4,114
8946         WILMINGTON       DE                        FNMA       4.Short Sale           $15,000          N         $15,000                   ALT MOD 3.0           No          6/25/2012       234               $3,167
1438         PHILADELPHIA     PA                        FNMA           3.PIF               $4,700          N          $4,700                   ALT MOD 3.0           No          6/22/2012       355               $4,834
9709         PHILADELPHIA     PA                        FNMA           3.PIF               $5,000          N          $5,000                   ALT MOD 3.0           No         12/10/2012       253               $2,218
0878        ST PITTSBURGH     PA                        FNMA          2.FCL               $15,000          Y         $40,000                   ALT MOD 3.0           No          9/14/2013       561               $7,798
3576        NEW CARLISLE      OH                        FNMA          2.FCL               $15,000          Y         $25,000     Yes           ALT MOD 3.0           No          7/10/2012       251               $5,442
0966            TAMPA         FL                        FNMA          2.FCL               $14,700          Y         $29,000                   ALT MOD 3.0           No          6/22/2012       689              $38,514
6388             ASTON        PA                        FNMA          2.FCL               $14,000          N         $14,000                   ALT MOD 3.0           No           7/6/2012       401              $21,228
4904      POMPANO BEACH       FL                        FNMA          2.FCL               $15,000          N         $15,000                   ALT MOD 3.0           No          2/11/2013       286               $5,944
9526          MILLTOWN        NJ                        FNMA         1.Active       Modification offered   N            $0                     ALT MOD 3.0           No           4/4/2013       581              $27,601

1505        SICKLERVILLE      NJ                        FNMA        4.Short Sale          $15,000          Y         $30,000                   ALT MOD 3.0           No          6/28/2012       544              $12,800
1238        BETHEL PARK       PA                        FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0           No          6/20/2012       596              $16,731
9031       WEST CHESTER       OH                        FNMA           2.FCL              $15,000          Y         $30,000                   ALT MOD 3.0           No          6/21/2012       596              $21,532
2522           DELAND         FL                        FNMA           2.FCL              $15,000          Y         $26,000                   ALT MOD 3.0           No         10/10/2012       282               $5,301
6900           QUINCY         IL                        FNMA           2.FCL              $15,000          Y         $15,000                   ALT MOD 3.0           No          6/25/2012       234               $4,609
8915       TURNERSVILLE       NJ                        FNMA        4.Short Sale          $25,000          N         $25,000                 HAMP-TIER 1-STD         Yes         3/24/2015       327              $16,761
0680            MIMS          FL                        FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0           No          6/26/2012       448               $7,093
9164       WEST TRENTON       NJ                        FNMA           2.FCL              $15,000          Y         $35,000                   ALT MOD 3.0           No           6/6/2012       490              $27,045
8846         VERMILION        OH                        FNMA           2.FCL              $14,500          N         $14,500                   ALT MOD 3.0           No         10/11/2012       648               $8,131
9331         LAUDERHILL       FL                        FNMA        4.Short Sale          $14,700          N         $14,700                   ALT MOD 3.0           Yes         6/22/2012       202              $18,234
5615       MIDDLETOWN         DE                        FNMA           3.PIF               $5,000          N          $5,000                   ALT MOD 3.0           No          6/22/2012       597              $17,460
3842        FT. MITCHELL      KY                        FNMA           2.FCL              $15,000          Y         $25,000                   ALT MOD 3.0           No           5/7/2013       187               $6,642
6099          MEDFORD         NY                        FNMA           3.PIF               $5,000          Y          $5,000                   ALT MOD 3.0           Yes         6/18/2012       319              $21,799
1114       YOUNGSTOWN         OH                        FNMA           2.FCL              $15,000          Y         $32,000                   ALT MOD 3.0           No           2/8/2013       160               $1,776
2851          VINELAND        NJ                        FNMA       5.Service Txfr         $15,000          Y         $50,000     Yes           ALT MOD 3.0           Yes         6/18/2012       414              $16,348
2899         HUBER HTS        OH                        FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0           Yes        10/12/2012       648              $14,262
6934          STANFORD        KY                        FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0           No          4/17/2013       320               $4,718
0674          HANOVER         PA                        FNMA           2.FCL              $15,000          N         $15,000                   ALT MOD 3.0           No          1/19/2013       567              $16,054




                                                                                                               11 of 19
                                                   Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 13 of 20


Loan #         City        State   Customer Name      Investor   Category of       Initial Remediation Requested Total $       Signed         Product Type           Engaged       Incorrect     Days           Delq Principal          Later
                                                                 Remediation      Amount to Customer Mediation Amount         Release          Incorrectly          Leading up     Decision  Delinquent         Interest Taxes       Determined
                                                                                                          Y/N    Received     Received         Decisioned          to Decision?      Date    at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                      Yes/No                  Decision      of Incorrect Decision
6717      CUYAHOGA FALLS   OH                          FNMA          2.FCL              $15,000          N          $15,000                    ALT MOD 3.0              No         6/12/2012      408               $4,721
8880        CLEVELAND      OH                          FNMA          2.FCL              $15,000          N          $15,000                    ALT MOD 3.0              No         6/12/2012      620              $11,971
6907          DETROIT      MI                          FNMA          2.FCL              $15,000          Y          $30,000                    ALT MOD 3.0              Yes        6/25/2012      386               $2,612
0691         ROCKTON       IL                          FNMA          2.FCL              $15,000          N          $15,000                    ALT MOD 3.0              No         6/25/2012      264               $5,381
6586     WEST PALM BEACH   FL                           FHA           3.PIF             $15,000          N          $15,000                        HAMP                 Yes        7/19/2013      687              $31,001
9314          YUCAIPA      CA                           FHA          2.FCL               $9,700          Y          $34,700                        HAMP                 Yes         3/1/2014      638               $9,365
9343       EAGLE GROVE     IA                           FHA          2.FCL              $15,000          N          $15,000                 LOAN MODIFICATION           Yes        4/16/2014      289               $5,590
3055         MESQUITE      TX                           FHA          2.FCL                 $0            Y          $20,000                        HAMP                 Yes         7/5/2013      826              $33,097
1928            IRMO       SC                           FHA          2.FCL              $14,700          Y          $33,700                 LOAN MODIFICATION           Yes        6/10/2013     1105              $27,660
6875     NORTHRIDGE AREA   CA                           FHA           3.PIF              $5,000          Y          $25,000                 LOAN MODIFICATION           Yes         7/9/2013      861              $49,239
0307           ODESSA      TX                           FHA          2.FCL              $25,000          Y          $25,000                        HAMP                 Yes        2/28/2014      211               $2,415
7526         LAS VEGAS     NV                           FHA           3.PIF             $15,000          Y          $15,000                        HAMP                 Yes        8/15/2013      714              $24,874               Y
7698       PORT SAINT LU   FL                           FHA          2.FCL              $15,000          N          $15,000                        HAMP                 Yes        1/13/2014     1077              $60,928
7229         APPLETON      WI                           FHA          2.FCL              $15,000          Y          $40,000                        HAMP                 Yes        6/25/2013      725              $22,878
7133          DURHAM       NC                           FHA         1.Active             $1,000          N           $1,000              SPECIAL FORBEARANCE RPP        Yes        9/16/2014      168               $4,740
5317        CHARLOTTE      NC                           FHA          2.FCL              $15,000          Y          $16,500                        HAMP                 Yes        7/30/2013      910              $25,354
2474        DESMOINES      IA                           FHA          2.FCL              $24,700          Y          $39,700                        HAMP                 Yes        9/24/2013      327               $6,443
7533       JACKSONVILLE    FL                           FHA      5.Service Txfr         $24,700          Y          $47,200                        HAMP                 Yes       12/10/2013      740               $9,809
1694        BETHLEHEM      PA                           FHA          2.FCL              $15,000          Y          $35,000              SPECIAL FORBEARANCE RPP        Yes        4/11/2016      193               $3,984
3846        BALTIMORE      MD                           FHA         1.Active      Modification offered   N             $0                          HAMP                 Yes       12/20/2013      353               $8,899

3324       ATLANTA          GA                         FHA          2.FCL               $14,500          N          $14,500                      HAMP                  Yes         10/9/2013     1073             $55,388
2325     MOHAVE VALLEY      AZ                        FHLMC        1.Active           $1,000.00          Y          $16,000                 REPAYMENT PLAN             Yes        12/23/2014     175              $3,016                 Y
5581        DEBARY          FL                         FHA          2.FCL               $14,700          N          $14,700                      HAMP                  Yes        12/13/2013     926              $29,985
2315      KANSAS CITY       KS                         FHA         1.Active       Modification offered   N            $0                         HAMP                  Yes         8/1/2013      334              $9,025

2689      ALBUQUERQUE      NM                           FHA        1.Active       Modification offered    Y              $0                      HAMP                  Yes        4/29/2014       636             $15,287

2540           BYRON       NY                          FHA       5.Service Txfr         $24,700          N          $24,700                        HAMP                Yes          6/7/2013      888             $26,580
0036       PLEASANTVILLE    IA                         FHA           2.FCL              $15,000          N          $15,000                        HAMP                Yes         4/22/2013      722             $13,242                Y
5242           ROGERS      AR                          FHA           2.FCL              $17,004          Y          $32,004                        HAMP                Yes         8/14/2013      440             $12,971
9121       NEW ORLEANS     LA                          FHA           2.FCL              $14,700          N          $14,700                        HAMP                Yes         2/10/2014      405             $10,146
7748            SELMA      AL                          FHA           2.FCL              $25,000          Y          $43,250                        HAMP                Yes         3/12/2014      192              $4,846
5264         GALLOWAY      OH                          FHA           2.FCL              $15,000          N          $15,000                        HAMP                Yes         9/23/2013      876             $23,975
9001       DOUGLASVILLE    GA                          FHA           2.FCL              $15,000          Y          $35,000                        HAMP                Yes         1/27/2014     1091             $66,246
7248         COLUMBUS      GA                         FHLMC          2.FCL              $15,000          N          $15,000                  REPAYMENT PLAN            Yes          1/7/2014      128              $2,355
8053      MIAMI GARDENS     FL                         FHA           2.FCL              $15,000          Y          $50,000                        HAMP                Yes         7/12/2013      954             $53,735
4005        WATERBURY      CT                          FHA           2.FCL              $25,000          Y          $47,000                        HAMP                Yes          8/2/2013      732             $35,748
8782        PARAMOUNT      CA                          FHA           2.FCL              $14,500          Y          $34,500                        HAMP                Yes        12/17/2013     1082             $91,929
2041          SEAFORD      NY                          FHA        4.Short Sale          $25,000          Y          $45,000                        HAMP                Yes         1/25/2014      816             $83,955
9534      WESLEY CHAPEL     FL                         FHA           2.FCL              $15,000          Y          $30,000                        HAMP                Yes         6/21/2013      902             $58,175
5506          ATLANTA      GA                          FHA          1.Active           $1,000.00         N           $1,000              SPECIAL FORBEARANCE RPP       Yes         12/9/2013      161              $3,218
8664          ST CLAIR     MN                          FHA           2.FCL              $25,000          Y          $42,250                        HAMP                Yes         1/22/2014      478             $20,502
0392        HOMESTEAD       FL                         FHA           2.FCL              $14,500          N          $14,500                        HAMP                Yes        12/28/2013     1002             $27,494
9626       YOUNGSTOWN      OH                          FHA          1.Active               $0            Y          $20,000                        HAMP                Yes         1/10/2014      162              $2,517
4356       RHINELANDER     WI                          FHA           2.FCL              $17,162          N          $17,162                        HAMP                Yes         5/30/2013      302              $5,127
2715      PORT JEFFERSON   NY                          FHA       5.Service Txfr         $24,600          Y          $39,600                        HAMP                Yes         7/22/2013     1239            $111,477
0549        APPLE VALLEY   CA                          FHA          1.Active             $1,000          Y           $4,000              SPECIAL FORBEARANCE RPP       Yes         4/29/2015      118              $3,706
6309     EGG HARBOR TWP    NJ                          FHA           2.FCL              $15,000          Y          $35,000                        HAMP                Yes          9/4/2013      918             $48,778
7118            YULEE       FL                         FHA          1.Active           $1,000.00         N           $1,000              SPECIAL FORBEARANCE RPP       Yes         2/17/2015      231              $7,498
0562          ALTOONA       IA                         FHA           2.FCL              $14,600          Y          $39,600                        HAMP                Yes          7/8/2013      919             $44,017
5835         HIGH POINT    NC                          FHA           2.FCL              $25,000          Y          $45,000                        HAMP                Yes        11/26/2013      390             $13,402
7316         BELLEVILLE     IL                         FHA           2.FCL              $15,000          Y          $17,000                        HAMP                Yes        9/26/2013       695             $11,931                Y
7147          CHICAGO       IL                         FHA           2.FCL              $15,000          Y          $15,000                        HAMP                Yes         8/20/2013      993             $44,915
1603        ZEPHYRHILLS     FL                         FHA           2.FCL              $17,291          Y          $37,291                        HAMP                Yes         8/29/2013      667             $10,949
0223         PLYMOUTH      MA                          FHA       5.Service Txfr         $25,000          N          $25,000                        HAMP                Yes         8/27/2013      849             $53,206
2561       ALBUQUERQUE     NM                          FHA           2.FCL              $14,700          N          $14,700                        HAMP                Yes         3/19/2014     1083             $36,876
5765           COCOA        FL                         FHA           2.FCL                 $0            Y          $25,000                        HAMP                Yes         5/24/2013      996             $41,457




                                                                                                              12 of 19
                                                   Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 14 of 20


Loan #        City         State   Customer Name      Investor   Category of       Initial Remediation Requested Total $         Signed             Product Type           Engaged       Incorrect     Days           Delq Principal          Later
                                                                 Remediation      Amount to Customer Mediation Amount           Release              Incorrectly          Leading up     Decision  Delinquent         Interest Taxes       Determined
                                                                                                          Y/N    Received       Received             Decisioned          to Decision?      Date    at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                            Yes/No                  Decision      of Incorrect Decision
5048         CHICAGO        IL                          FHA         2.FCL               $14,000          Y          $34,000                            HAMP                   Yes        5/15/2013     1199              $75,398
9169        HANFORD        CA                           FHA          3.PIF              $15,000          Y          $27,000                            HAMP                   Yes        7/31/2013      272              $11,253
8636       DES MOINES       IA                          FHA         2.FCL               $14,700          Y          $18,480                            HAMP                   Yes         9/4/2013      491              $11,474
4139     ALBUQUERQUE       NM                           FHA      4.Short Sale           $25,000          N          $25,000                            HAMP                   Yes        7/22/2013      752              $18,998
4367     NEWPORT NEWS      VA                           FHA         2.FCL                  $0            Y          $17,500                      LOAN MODIFICATION            Yes         6/3/2013      641              $38,308
1869        SYRACUSE       NY                           FHA          3.PIF              $15,000          Y          $40,000                            HAMP                   Yes        7/10/2013      617              $16,589               Y
4127      WAGGAMAN         LA                           FHA         2.FCL               $24,700          N          $24,700                            HAMP                   Yes        8/21/2013      751              $20,883
8935     POTOMAC FALLS     VA                           FHA         2.FCL               $25,000          Y          $25,000                            HAMP                   Yes       10/25/2013      755              $23,525
5069        W SENECA       NY                           FHA         2.FCL               $25,000          Y          $45,000                            HAMP                   Yes        7/11/2013      588              $14,344
5067       COLUMBUS        OH                           FHA         2.FCL               $14,700          Y          $34,700                            HAMP                   Yes         7/8/2013      829              $22,965
4937         MARKLE        IN                           FHA        1.Active            $9,957.92         Y          $17,958                            HAMP                   Yes        7/29/2013      178               $3,393
6837        HARTFORD       CT                           FHA         2.FCL               $17,555          N          $17,555                            HAMP                   Yes        8/26/2013      787              $32,493
8997        ABERDEEN       WA                           FHA         2.FCL               $15,000          N          $15,000                            HAMP                   Yes        7/26/2013      937              $14,421
1712       LOUISVILLE      KY                           FHA         2.FCL               $15,000          Y         $100,000 Yes. Signed but            HAMP                   Yes        6/6/2013       856              $37,429               Y
                                                                                                                            not dated, legal
                                                                                                                                advised
                                                                                                                            proceed & send
                                                                                                                             lender signed
                                                                                                                                copy to
                                                                                                                               customer.
2886       BEAUMONT         CA                          FHA         2.FCL               $14,700          Y          $34,700                            HAMP                  Yes         4/9/2014      1194             $67,986
3363     KLAMATH FALLS      OR                          FHA        1.Active       Modification offered   N            $0                               HAMP                  Yes        7/12/2013      864              $23,558

5596        KENOSHA        WI                          FHA          2.FCL               $14,700          Y         $49,700         Yes                   HAMP                Yes          6/5/2013      582             $19,558                Y
5165        MESQUITE       TX                          FHA          2.FCL               $25,000          N         $25,000                               HAMP                Yes        12/13/2013      865             $42,823
6539        WALTHAM        ME                          FHA          2.FCL               $15,000          Y         $35,000                               HAMP                Yes         2/13/2014      866             $26,922
5694         SPRING        TX                          FHA          2.FCL               $25,000          Y         $41,000                               HAMP                Yes          6/6/2013      370             $13,590                Y
0617         DESOTO        TX                          FHA          2.FCL               $24,700          Y         $34,700                               HAMP                Yes        7/23/2013       783             $26,500
8309     NORTH LAS VEGAS   NV                         FHLMC          3.PIF               $5,000          N          $5,000                         REPAYMENT PLAN            Yes         12/2/2016      154              $4,306                Y
4597      CHITTENANGO      NY                          FHA          2.FCL               $25,000          N         $25,000                               HAMP                Yes         1/27/2014      513             $13,190
3449        ADELANTO       CA                          FHA          2.FCL               $14,700          N         $14,700                     SPECIAL FORBEARANCE RPP       Yes        10/5/2013       522             $12,432
1101          BOISE        ID                          FHA          2.FCL               $15,000          Y         $17,500                        LOAN MODIFICATION          Yes        9/30/2013       822             $20,290
6338       SHERWOOD        AR                          FHA          2.FCL                $5,003          Y         $15,003                               HAMP                Yes          8/9/2013      647              $9,754
8921       DAVENPORT       FL                          FHA       4.Short Sale           $25,000          Y         $50,000                               HAMP                Yes          2/6/2014      828             $30,106
5731         MIAMI         FL                          FHA          2.FCL               $14,000          Y         $20,000                        LOAN MODIFICATION          Yes         2/13/2014     1292             $41,059
4035       BALTIMORE       MD                          FHA          2.FCL               $15,000          Y         $25,000                               HAMP                Yes         7/25/2013      816             $33,897
2056      JACKSONVILLE     FL                          FHA          2.FCL               $24,500          Y         $74,500                               HAMP                Yes         2/17/2014      687             $24,314
8858       TEXARKANA       TX                          FHA          2.FCL               $23,497          Y         $23,497                               HAMP                Yes         8/21/2013      659              $7,630
2915      MOUNT GILEAD     OH                          FHA         1.Active           $1,000.00          N          $1,000                     SPECIAL FORBEARANCE RPP       Yes        2/16/2016       168              $6,492
7039        KANKAKEE       IL                          FHA         1.Active       Modification offered   Y         $30,000                               HAMP                Yes         10/2/2013      458             $14,296

7695       GROVE CITY       OH                         FHA           2.FCL              $14,700          Y         $34,700                               HAMP                Yes        6/14/2013       836             $36,589                Y
8889      BURLINGTON        NC                         FHA           2.FCL              $14,500          Y         $34,500                               HAMP                Yes        12/26/2013     1091             $28,809
5891       DES MOINES       IA                         FHA           2.FCL              $15,000          N         $15,000                               HAMP                Yes        12/31/2013      730             $19,250
8815       RICHMOND         TX                         FHA          1.Active           $1,000.00         N          $1,000                     SPECIAL FORBEARANCE RPP       Yes          1/6/2016      189              $9,880                Y
7321        CALLAHAN        FL     WHITE, EMMA         FHA           2.FCL              $22,359          N         $22,359                               HAMP                Yes        10/31/2013     883              $24,225
1869        ROWLETT         TX                         FHA           2.FCL              $18,743          Y         $58,743         Yes                   HAMP                Yes         1/24/2014      633             $26,809
1021       SAN BENITO       TX                         FHA           2.FCL              $14,700          Y         $14,700                               HAMP                Yes         1/21/2014      751             $35,081
9916         MELISSA        TX                         FHA           2.FCL              $15,000          Y         $32,000                               HAMP                Yes        4/17/2013       837             $38,018
9706        NASHVILLE       AR                         FHA           2.FCL              $14,700          Y         $34,700                     SPECIAL FORBEARANCE RPP       Yes        9/10/2015      193               $4,167
7123         CARLISLE       KY                         FHA       5.Service Txfr         $24,700          N         $24,700                               HAMP                Yes        12/13/2013     591              $11,970
8817        LYNWOOD         IL                         FHA       5.Service Txfr         $23,000          Y         $43,000                               HAMP                Yes          2/4/2014      949             $60,293
7567         ATLANTA        GA                         FHA           2.FCL              $14,700          N         $14,700                     SPECIAL FORBEARANCE RPP       Yes         9/12/2014     254               $9,629                Y
8027       RICHWOOD         TX                         FHA           2.FCL              $25,000          N         $25,000                               HAMP                Yes         7/24/2013      754             $35,240
4276     VIRGINIA BEACH     VA                         FHA           2.FCL              $14,700          Y         $34,700                     SPECIAL FORBEARANCE RPP       Yes          4/4/2014      277             $15,625
8894      WILLIAMSON        NY                         FHA           2.FCL              $15,000          Y         $45,000                               HAMP                Yes        11/12/2013      834             $38,122
2182      BRENTWOOD         NY                        FHLMC      5.Service Txfr         $14,500          Y         $31,500                         REPAYMENT PLAN            Yes          1/7/2016     159               $8,338
1097        FREEHOLD        NJ                         FHA           2.FCL              $25,000          Y         $25,000                               HAMP                Yes         12/2/2013     1007             $20,688




                                                                                                             13 of 19
                                                       Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 15 of 20


Loan #           City          State   Customer Name      Investor   Category of       Initial Remediation Requested Total $       Signed         Product Type           Engaged       Incorrect       Days           Delq Principal          Later
                                                                     Remediation      Amount to Customer Mediation Amount         Release          Incorrectly          Leading up     Decision    Delinquent         Interest Taxes       Determined
                                                                                                              Y/N    Received     Received         Decisioned          to Decision?      Date      at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                          Yes/No                    Decision      of Incorrect Decision
4783            LUGOFF         SC                           FHA          2.FCL              $15,000          Y          $29,250                        HAMP                 Yes       6/21/2013         933              $28,377
2614         PORT ST LUCIE     FL                           FHA          2.FCL              $14,700          Y          $32,200     Yes                HAMP                 Yes       3/20/2014        1174              $88,265
9706           YORKVILLE       IL                           FHA         1.Active           $1,000.00         Y           $5,000              SPECIAL FORBEARANCE RPP        Yes       1/13/2016         196               $9,713
7899          MARSHFIELD       WI                           FHA          2.FCL              $14,700          Y          $31,700              SPECIAL FORBEARANCE RPP        Yes        1/3/2014         155               $5,297
8042          PATCHOGUE        NY                           FHA          2.FCL              $14,500          Y          $34,500                        HAMP                 Yes       2/12/2014         987              $102,287
5599     EGG HARBOR TOWNSHIP   NJ                           FHA      5.Service Txfr         $24,700          Y          $41,700                        HAMP                 Yes       12/5/2013        1038              $62,547
9325          BALTIMORE        MD       ANTCZAK,            FHA          2.FCL              $15,000          Y          $40,000              SPECIAL FORBEARANCE RPP        Yes       7/25/2013         297              $20,042               Y
                                        MARGARET
3386        WEEKI WACHEE        FL                         FHA       5.Service Txfr         $24,700          Y          $49,700                      HAMP                  Yes        9/10/2013       1136              $38,391
1691           TIFTON           GA                         FHA           2.FCL              $25,000          N          $25,000                      HAMP                  Yes        12/2/2013        610              $16,089
0427          HIALEAH           FL                         FHA           2.FCL              $14,500          Y          $32,500                      HAMP                  Yes        9/13/2013       1292              $61,806
3833           DALLAS           TX                        FHLMC           3.PIF              $5,000          Y          $16,500                 REPAYMENT PLAN             Yes        9/20/2016        172               $2,966                Y
1527         LAKELAND           FL                         FHA          1.Active      Modification offered   N            $0                         HAMP                  Yes        7/16/2013        988              $40,478

0587          GARLAND           TX      CONTRERAS,          FHA          2.FCL              $14,700           Y         $14,700                      HAMP                  Yes        11/19/2013       872              $22,772
                                          RODER
5231           GRAVETTE        AR                           FHA        1.Active           $1,000.00          Y           $2,000              SPECIAL FORBEARANCE RPP       Yes          4/2/2018      183                $5,424
5338            DAYTON         OH                           FHA         2.FCL               $15,000          Y          $40,000     Yes                HAMP                Yes         5/12/2014       192               $4,197                Y
6999          RIVERVIEW        FL                           FHA         2.FCL               $15,000          N          $15,000                        HAMP                Yes         3/24/2014       874              $29,141
4572        LAWRENCEVILLE      GA                           FHA         2.FCL               $14,500          Y          $29,500                        HAMP                Yes         10/2/2014      1158              $70,528                Y
6402           OLYMPIA         WA                           FHA        1.Active              $1,000          N           $1,000              SPECIAL FORBEARANCE RPP       Yes          4/1/2015      212               $10,050                Y
8753            SUNRISE        FL                           FHA         2.FCL               $15,000          N          $15,000                        HAMP                Yes         6/24/2013       846              $36,474
4654            TUCSON         AZ                           FHA      4.Short Sale           $14,700          Y          $34,700              SPECIAL FORBEARANCE RPP       Yes         8/20/2014       172               $5,575
6815          GREENFIELD       IN                           FHA         2.FCL               $15,000          N          $15,000                        HAMP                Yes         1/13/2014      1049              $30,443
8158             FLINT         MI                           FHA         2.FCL               $15,000          Y          $20,500                        HAMP                Yes        12/30/2013       821              $14,968
2667         PHILADELPHIA      PA                           FHA        1.Active       Modification offered   N             $0                          HAMP                Yes         6/12/2013      742               $24,549

8638          CINCINNATI       OH                           FHA         2.FCL               $15,000          Y          $50,000              SPECIAL FORBEARANCE RPP       Yes        2/27/2016        179               $5,024
0557          MAYWOOD          IL                           FHA      4.Short Sale           $24,700          Y          $34,700                        HAMP                Yes          7/4/2013       976              $36,139
1081         TONAWANDA         NY                           FHA         2.FCL               $25,000          N          $25,000                        HAMP                Yes         7/26/2013       694              $23,574
2286             LORAIN        OH                           FHA         2.FCL               $15,000          Y          $22,500                        HAMP                Yes         4/16/2013      1050              $40,096
6088      LINTHICUM HEIGHTS    MD                           FHA         2.FCL               $15,000          Y          $30,000              SPECIAL FORBEARANCE RPP       Yes        4/15/2014        226              $13,918
3537            BERWICK        ME                           FHA         2.FCL               $13,000          Y          $33,000                        HAMP                Yes         5/16/2013      1172              $89,237
4987             TULARE        CA                           FHA         2.FCL               $14,700          Y          $67,500     Yes                HAMP                Yes          6/3/2013      1190              $63,721
4224             TALENT        OR                           FHA      4.Short Sale           $25,000          Y          $43,000                        HAMP                Yes         1/17/2014      1053              $66,920
4888              JOLIET       IL                           FHA         2.FCL               $15,000          Y          $35,000                        HAMP                Yes          8/7/2013       949              $36,965
8793             NAMPA         ID                           FHA      4.Short Sale           $25,000          Y          $45,000                        HAMP                Yes        10/28/2013       514              $17,563
7574          ALLENTOWN        PA                           FHA         2.FCL               $15,000          N          $15,000                        HAMP                Yes          9/5/2013      1009              $37,388
4052         CARROLLTON        GA                           FHA          3.PIF               $5,000          N           $5,000              SPECIAL FORBEARANCE RPP       Yes        2/28/2018        150               $4,583
8251           LOUISVILLE      KY                           FHA         2.FCL               $15,000          Y          $27,500              SPECIAL FORBEARANCE RPP       Yes        5/28/2014        116               $4,128                Y
3626           HOUSTON         TX                           FHA         2.FCL               $24,700          N          $24,700                        HAMP                Yes        12/23/2013       722              $34,163
3006          HEPHZIBAH        GA       FRYE, TROY          FHA         2.FCL               $15,000          Y          $35,000              SPECIAL FORBEARANCE RPP       Yes          3/3/2014       183               $4,427
0188           MARRERO         LA                           FHA        1.Active           $1,000.00          N           $1,000              SPECIAL FORBEARANCE RPP       Yes         4/8/2014        189               $6,102                Y
8277             EL PASO       TX                           FHA         2.FCL               $15,000          N          $15,000              SPECIAL FORBEARANCE RPP       Yes          2/5/2014       188               $7,446                Y
1612          DANIELSON        CT                           FHA         2.FCL               $25,000          Y          $49,000     Yes                HAMP                Yes        12/18/2013       992              $40,192
1152            ORLANDO        FL                           FHA         2.FCL               $15,000          Y          $32,500                        HAMP                Yes         7/30/2013       910              $31,950
2862          WINNSBORO        SC                           FHA         2.FCL               $15,000          N          $15,000                        HAMP                Yes         9/17/2013       228               $3,465
7921      SOUTH OZONE PARK     NY                           FHA         2.FCL               $15,000          N          $15,000                 LOAN MODIFICATION          Yes        4/28/2014       1123             $158,145
9964           HOUSTON         TX                           FHA        1.Active       Modification offered   Y          $10,000                        HAMP                Yes         8/1/2013        731              $21,815

5015           VARNVILLE        SC                          FHA         2.FCL               $15,000          Y          $25,000                      HAMP                  Yes        11/26/2013      1029              $24,340
1619            READING         PA                          FHA         2.FCL               $15,000          Y          $25,000                      HAMP                  Yes         6/28/2013       878              $20,646
7609            NEPTUNE         NJ                          FHA         2.FCL               $15,000          N          $15,000                      HAMP                  Yes          8/8/2013      1072              $71,820
8395        SILOAM SPRINGS      AR                          FHA        1.Active       Modification offered   N            $0                         HAMP                  Yes         11/1/2013      762               $14,262

8453          ELK GROVE        CA                           FHA          3.PIF              $15,000          N          $15,000              SPECIAL FORBEARANCE RPP       Yes        7/30/2015        179               $9,714
2946          LEVITTOWN        PA                           FHA      4.Short Sale           $25,000          N          $25,000                        HAMP                Yes        1/24/2014        663              $35,870                Y
1294          NEELYVILLE       MO                           FHA        1.Active             $667.53          Y          $4,668                         HAMP                Yes        9/20/2013        203               $1,602




                                                                                                                  14 of 19
                                                     Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 16 of 20


Loan #         City         State   Customer Name       Investor   Category of       Initial Remediation Requested Total $       Signed         Product Type           Engaged       Incorrect       Days           Delq Principal          Later
                                                                   Remediation      Amount to Customer Mediation Amount         Release          Incorrectly          Leading up     Decision    Delinquent         Interest Taxes       Determined
                                                                                                            Y/N    Received     Received         Decisioned          to Decision?      Date      at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                        Yes/No                    Decision      of Incorrect Decision
3667      THONOTOSASSA      FL                           FHA       4.Short Sale           $25,000          Y          $25,000                        HAMP                 Yes         9/6/2013        948              $30,614
3693       TALLAHASSEE      FL                           FHA          2.FCL               $15,000          N          $15,000                        HAMP                 Yes        7/12/2013        680              $25,714
8971      FEDERALSBURG      MD                          FHLMC        1.Active           $1,000.00          Y          $21,000                  REPAYMENT PLAN             Yes       12/15/2014         75               $3,791
8614         CORONA         CA                           FHA          2.FCL               $25,000          Y          $50,000                        HAMP                 Yes       11/11/2014        224               $7,605               Y
4972         CONOVER        NC                           FHA          2.FCL               $15,000          Y          $15,000              SPECIAL FORBEARANCE RPP        Yes       12/17/2013        138               $3,347               Y
7902         HUNTLEY        IL                           FHA          2.FCL               $15,000          Y          $30,000                        HAMP                 Yes       10/11/2013        163              $10,037               Y
5512         YPSILANTI      MI                           FHA           3.PIF              $15,000          Y          $33,500                        HAMP                 Yes       12/13/2013        407              $11,048               Y
2655        DAVENPORT       IA                           FHA         1.Active       Modification offered   Y          $10,000                        HAMP                 Yes        12/4/2013        459               $9,301

2883     EAST STROUDSBURG    PA                           FHA          2.FCL              $15,000           Y         $35,000                      HAMP                  Yes         9/5/2013        888              $32,807                Y
6775       CALUMET CITY      IL        TEAGUE,            FHA          2.FCL              $15,000           Y         $31,000                      HAMP                  Yes        12/12/2013       590              $25,349
                                      COSZETTA
8183         HARVEY          LA                         Private      1.Active           $1,000.00          Y           $4,000                 REPAYMENT PLAN             Yes         7/11/2016        71               $2,288
4865          COLFAX         IA                          FHA          2.FCL               $14,700          N          $14,700                      HAMP                  Yes         3/4/2014        762              $20,139
7678         NEWTON          IA                          FHA          2.FCL               $14,500          N          $14,500                      HAMP                  Yes        12/30/2013       821              $17,362
9584        ROCHESTER        NY                          FHA         1.Active       Modification offered   N             $0                        HAMP                  Yes        7/27/2013        665              $15,083

1247     MARSHALLTOWN       IA                            FHA         2.FCL               $15,000          Y          $25,000                        HAMP                Yes        10/14/2013       561              $11,313
8016        BALTIMORE       MD                            FHA        1.Active              $1,000          Y           $5,781              SPECIAL FORBEARANCE RPP       Yes         12/2/2013       885              $15,237
0037      SCARBOROUGH       ME                            FHA         2.FCL               $14,700          Y          $19,700              SPECIAL FORBEARANCE RPP       Yes        10/31/2013       183               $3,699
1811     UPPER MARLBORO     MD                            FHA        1.Active       Modification offered   Y          $13,000                 LOAN MODIFICATION          Yes          9/3/2013      1190              $44,118

2518          DAYTON         OH                           FHA         2.FCL               $14,700          Y          $14,700                 LOAN MODIFICATION          Yes        8/19/2013        871              $31,864
4837          LANSING        MI                           FHA         2.FCL               $25,000          N          $25,000                        HAMP                Yes        2/11/2014        590               $5,252
5491           BUTTE         MT                           FHA         2.FCL               $20,165          Y          $30,165                        HAMP                Yes         5/9/2013        463               $4,291
5929         PINE BLUFF      AR                           FHA         2.FCL               $25,000          Y          $40,000                        HAMP                Yes        9/12/2013        346               $2,086
5126         GAHANNA         OH                           FHA        1.Active              $1,000          Y          $10,250              SPECIAL FORBEARANCE RPP       Yes        2/14/2014        166               $4,596
9824       FORT MORGAN       CO                           FHA        1.Active           $1,000.00          N           $1,000              SPECIAL FORBEARANCE RPP       Yes        2/25/2014        147               $2,579                Y
0574         ARDMORE         OK                           FHA        1.Active       Modification offered   N             $0                          HAMP                Yes        7/26/2013        359               $5,841

8424          HARVEY         LA                          FHA           2.FCL              $14,700          Y          $39,700              SPECIAL FORBEARANCE RPP       Yes        2/12/2014       1048              $36,484
1419          CANTON         OH                          FHA           2.FCL              $14,700          N          $14,700                        HAMP                Yes        8/30/2013        821              $19,335
6411           YORK          SC                          FHA       5.Service Txfr         $14,700          Y          $32,700              SPECIAL FORBEARANCE RPP       Yes        9/30/2016        213               $3,723
9018        CINCINNATI       OH     HOOD, TIFFANIE       FHA           2.FCL              $14,700          Y          $25,000                        HAMP                Yes        8/14/2013        805              $24,979
7082          BELDEN         MS                          FHA          1.Active          $1,000.00          N           $1,000              SPECIAL FORBEARANCE RPP       Yes        2/10/2017        193               $2,713
1575         GEISMAR         LA                          FHA           2.FCL              $14,000          Y          $33,500     Yes         LOAN MODIFICATION          Yes        5/16/2013       1200              $31,907
3433        EDGEWATER        FL                          FHA           2.FCL              $10,000          N          $10,000                        HAMP                Yes        8/20/2013        689              $22,163
7658         BOULDER         CO                         FHLMC           3.PIF              $5,000          Y          $25,000                  REPAYMENT PLAN            Yes         7/2/2015         92               $7,538
9507        ROCHESTER        NY                          FHA          1.Active      Modification offered   N             $0                          HAMP                Yes        2/6/2014         189               $4,515

1461          MIAMI          FL                           FHA         2.FCL               $24,700          Y          $44,700                      HAMP                  Yes          3/7/2014       736              $25,174
4101     NEW PHILADELPHIA    OH                           FHA         2.FCL               $22,591          Y          $45,591                      HAMP                  Yes         9/11/2013       559              $9,045
9571        CLEVELAND        OH                           FHA        1.Active       Modification offered   N            $0                         HAMP                  Yes        11/21/2013       538              $5,562

0966         DAYTON          OH                           FHA         2.FCL               $14,700          Y          $20,200                        HAMP                Yes        10/3/2013        855              $19,392
7048         AKRON           OH                           FHA         2.FCL               $15,000          Y          $23,000                        HAMP                Yes        7/22/2013        752              $15,039                Y
2355       CENTERVILLE       UT                           FHA        1.Active           $1,000.00          N           $1,000              SPECIAL FORBEARANCE RPP       Yes        11/6/2014        158               $4,203
8307       LAKE WORTH        FL                           FHA        1.Active       Modification offered   N             $0                          HAMP                Yes        1/31/2014        670              $10,647

6075      GERMANTOWN        MD                            FHA          3.PIF              $15,000          N          $15,000                      HAMP                  Yes        1/31/2014        548              $12,740
6187        HOUSTON         TX                            FHA         2.FCL               $14,700          Y          $29,400                      HAMP                  Yes         9/4/2013       1372              $49,755
6341        MADISON         FL                            FHA        1.Active       Modification offered   Y          $12,500                      HAMP                  Yes        3/17/2014       197               $2,583

0984        BOZRAH           CT                           FHA          2.FCL              $22,124          Y          $32,124                      HAMP                  Yes          7/8/2013       950              $30,573                Y
6254        LANSING          IL                           FHA          2.FCL                $0             Y          $12,000                      HAMP                  Yes         9/14/2013       470              $20,528
8796       MOORESVILLE       IN                           FHA          2.FCL              $14,700          Y          $34,700                      HAMP                  Yes        10/23/2013       326              $10,877
1541          ELGIN          TX                           FHA          2.FCL              $14,700          Y          $39,700                      HAMP                  Yes         2/10/2014       802              $29,821
8536         HARVEY          IL                           FHA          2.FCL              $15,000          N          $15,000                      HAMP                  Yes         8/19/2013       902              $52,039                Y




                                                                                                                15 of 19
                                                   Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 17 of 20


Loan #         City        State   Customer Name       Investor    Category of       Initial Remediation Requested Total $      Signed         Product Type           Engaged       Incorrect       Days           Delq Principal          Later
                                                                   Remediation      Amount to Customer Mediation Amount        Release          Incorrectly          Leading up     Decision    Delinquent         Interest Taxes       Determined
                                                                                                            Y/N    Received    Received         Decisioned          to Decision?      Date      at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                       Yes/No                    Decision      of Incorrect Decision
9948       BIRMINGHAM      AL                            FHA           2.FCL              $14,700          Y         $34,700                        HAMP                 Yes        8/22/2013        174               $6,730
3314           DOLTON       IL                           FHA           2.FCL              $14,700          N         $14,700                        HAMP                 Yes        7/18/2013        870              $28,035
8510      N CHESTERFIELD   VA                            FHA          1.Active          $1,000.00          Y         $11,247     Yes      SPECIAL FORBEARANCE RPP        Yes       10/22/2014        204               $3,464               Y
9623        SUGAR HILL     GA                            FHA           2.FCL              $15,000          Y         $27,000                        HAMP                 Yes         8/6/2013        948              $35,143
9306           LILBURN     GA                            FHA           2.FCL              $14,500          Y         $34,500                        HAMP                 Yes        10/1/2013       1004              $32,700
1475         DEMOTTE       IN                            FHA           2.FCL              $15,000          Y         $30,000                        HAMP                 Yes         1/6/2014        889              $34,136
9715          LITHONIA     GA                            FHA           2.FCL              $14,500          Y         $30,000                        HAMP                 Yes       10/25/2013        816              $28,999
0089        BARBERTON      OH                            FHA           2.FCL              $14,700          N         $14,700                        HAMP                 Yes        9/24/2013        785              $19,196
4783            BELEN      NM                            FHA           2.FCL              $14,700          N         $14,700                        HAMP                 Yes        9/12/2013       1199              $27,940
1897             YORK      PA                            FHA           2.FCL              $24,700          Y         $34,000                        HAMP                 Yes        8/26/2013        725              $22,131
0303       MANCHESTER      NH                            FHA           2.FCL              $25,000          Y         $45,000                        HAMP                 Yes         8/6/2013        644              $19,077               Y
6398       ARNAUDVILLE     LA                            FHA           2.FCL              $15,000          Y         $35,000              SPECIAL FORBEARANCE RPP        Yes        5/29/2015        301               $8,018               Y
4756         WESTERLY       RI                           FHA          1.Active          $1,000.00          Y          $8,580              SPECIAL FORBEARANCE RPP        Yes        2/14/2018        166               $8,250
6175          HOPKINS      SC                            FHA           2.FCL              $25,000          Y         $45,000                        HAMP                 Yes        1/17/2014        716              $23,683
3266         ROCKVILLE     MD                            FHA           2.FCL              $25,000          N         $25,000                        HAMP                 Yes       10/10/2014        404              $19,255               Y
9849       HAGERSTOWN      MD                            FHA           2.FCL              $15,000          N         $15,000              SPECIAL FORBEARANCE RPP        Yes        11/6/2015        250               $7,359
9961         HARRISON      TN                            FHA          1.Active          $1,000.00          Y          $3,987              SPECIAL FORBEARANCE RPP        Yes        1/30/2018        151               $3,597
5283       LOGANSPORT      IN                            FHA          1.Active          $1,000.00          Y          $3,200              SPECIAL FORBEARANCE RPP        Yes       10/29/2016        150               $3,547
0144         ROCKFORD       IL                           FHA       5.Service Txfr         $25,000          N         $25,000                        HAMP                 Yes        1/22/2014        386               $8,664
9315        FT GARLAND     CO                            FHA           2.FCL              $15,000          N         $15,000              SPECIAL FORBEARANCE RPP        Yes        8/20/2013        200               $4,370               Y
0351       FOREST PARK      IL                           FHA          1.Active             $1,000          N          $1,000              SPECIAL FORBEARANCE RPP        Yes       11/27/2015        149               $8,964
0998          CARLISLE     PA                            FHA          1.Active      Modification offered   N            $0                          HAMP                 Yes        7/22/2014        294               $7,197

2053        BURBANK         IL                           FHA       5.Service Txfr         $25,000          N         $25,000                       HAMP                 Yes         8/7/2014        279              $12,652                Y
2082        CHICAGO         IL                       Wells Owned       2.FCL              $15,000          N         $15,000                VA TRADITIONAL MOD          Yes        9/22/2015        174               $3,845
3616       NORTH PORT       FL                           FHA           2.FCL                 $0            Y            $0                         HAMP                 Yes        6/21/2013        598              $20,386
6724     CHESTER HEIGHTS    PA                           FHA           2.FCL              $14,700          Y         $32,000                       HAMP                 Yes        9/18/2013        871              $18,352                Y
6811         TUCSON         AZ                           FHA           2.FCL              $14,700          Y         $14,700                       HAMP                 Yes        11/18/2013       840              $39,490
7748      PHILADELPHIA      PA                           FHA          1.Active      Modification offered   Y          $6,140                       HAMP                 Yes        7/19/2013        534              $10,658

6090       AMSTERDAM        NY                           FHA       5.Service Txfr         $25,000          N         $25,000                        HAMP                Yes         6/27/2014      756               $22,507                Y
6347      JACKSONVILLE      FL                           FHA           2.FCL              $14,700          Y         $42,000     Yes                HAMP                Yes          2/3/2014       886              $34,800
9681        MUSKOGEE        OK                           FHA          1.Active          $1,000.00          Y          $9,965              SPECIAL FORBEARANCE RPP       Yes        7/24/2015        145               $1,783                Y
0478          TIFTON        GA                           FHA          1.Active             $1,000          N          $1,000              SPECIAL FORBEARANCE RPP       Yes          4/6/2015      187                $4,409
2327       GREENACRES       FL                           FHA           2.FCL              $14,700          N         $14,700                        HAMP                Yes          9/4/2013      1161              $44,192
7034      CHITTENANGO       NY                           FHA       5.Service Txfr         $25,000          N         $25,000                        HAMP                Yes          9/5/2013      858               $24,536
6363       BAY HARBOR       FL                           FHA           2.FCL              $14,700          Y         $36,700     Yes                HAMP                Yes          8/7/2013      1133              $61,540
4079       SPRING HILL      FL                           FHA           2.FCL              $15,000          Y         $33,500                        HAMP                Yes         1/23/2014       875              $27,205
1685        CINCINNATI      OH                           FHA           2.FCL                 $0            Y            $0                          HAMP                Yes         8/19/2013      1022              $34,354
3440          TOLEDO        OH                           FHA        4.Short Sale          $25,000          N         $25,000                        HAMP                Yes         9/12/2013       743              $17,030
9789           TULSA        OK                           FHA           2.FCL              $25,000          N         $25,000                        HAMP                Yes         7/30/2013       302               $4,302
5153        ABERDEEN        SD                           FHA           2.FCL              $22,256          N         $22,256                        HAMP                Yes        12/18/2013       231               $4,145
4502       SOUTHFIELD       MI                           FHA           2.FCL              $14,700          Y         $43,700     Yes                HAMP                Yes         9/16/2013       989              $31,612
8231     WEST PALM BEACH    FL                           FHA           2.FCL              $15,000          N         $15,000                        HAMP                Yes         8/14/2013       836              $27,220
3788       CAPE CORAL       FL                           FHA           2.FCL              $24,700          Y         $50,000                        HAMP                Yes        11/29/2013      1124              $30,220
4900      GRAND RAPIDS      MI                           FHA          1.Active      Modification offered   N            $0                          HAMP                Yes         5/30/2013      576               $13,481

3671       MELBOURNE        KY                           FHA          2.FCL               $14,700          Y         $37,200                        HAMP                Yes          7/9/2013       434              $16,627
3109         GRETNA         LA                           FHA          2.FCL               $14,500          Y         $33,500     Yes                HAMP                Yes         8/29/2013       820              $42,390
7107           CLAY         NY                           FHA          2.FCL               $17,656          N         $17,656                        HAMP                Yes         8/19/2013       749              $14,437
1540        LITHONIA        GA                           FHA         1.Active              $1,000          N          $1,000              SPECIAL FORBEARANCE RPP       Yes        12/18/2013       412              $5,654
2598        MEMPHIS         TN                           FHA         1.Active       Modification offered   N            $0                          HAMP                Yes         1/11/2014       163              $2,451                 Y

7745       SHREVEPORT       LA                           FHA          2.FCL               $19,043          Y         $28,043                      HAMP                  Yes        8/29/2013        454               $3,258
9612      NEW ORLEANS       LA                           FHA          2.FCL               $14,700          N         $14,700                      HAMP                  Yes        6/22/2013        386              $12,337
7711       COVINGTON        KY                           FHA          3.PIF               $15,000          Y         $28,500     Yes              HAMP                  Yes        7/10/2013        190               $2,716
8807        KINGSTON        NY                           FHA       4.Short Sale           $25,000          N         $25,000                      HAMP                  Yes        1/20/2014        233              $6,335
4499       LAUDERHILL       FL                           FHA          2.FCL               $18,402          N         $18,402                      HAMP                  Yes        2/15/2014        656              $11,864




                                                                                                               16 of 19
                                                      Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 18 of 20


Loan #          City          State   Customer Name      Investor   Category of       Initial Remediation Requested Total $       Signed          Product Type           Engaged       Incorrect       Days           Delq Principal          Later
                                                                    Remediation      Amount to Customer Mediation Amount         Release           Incorrectly          Leading up     Decision    Delinquent         Interest Taxes       Determined
                                                                                                             Y/N    Received     Received          Decisioned          to Decision?      Date      at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                          Yes/No                    Decision      of Incorrect Decision
8828         CUMMING          GA                           FHA          2.FCL              $15,000          Y         $25,000                         HAMP                  Yes       9/26/2013         999              $28,476
0478        BATTLE CREEK      MI                           FHA          2.FCL              $15,000          Y         $38,000                         HAMP                  Yes       7/31/2013         425               $9,557
5554           GRETNA         LA                           FHA          2.FCL              $14,700          Y         $29,700               SPECIAL FORBEARANCE RPP         Yes        7/6/2015         278              $13,359
2329            MIAMI         FL                           FHA          2.FCL              $18,364          Y         $28,364                         HAMP                  Yes       8/14/2013         500              $13,732
9050           SLIDELL        LA                           FHA          2.FCL              $25,000          N         $25,000                         HAMP                  Yes       6/24/2013         266               $4,036
1633          ST. LOUIS       MO                           FHA          2.FCL              $15,000          Y         $25,000      Yes                HAMP                  Yes       7/16/2013         927              $13,232
7207          LITHONIA        GA                           FHA          2.FCL              $14,500          Y         $37,500                         HAMP                  Yes       8/30/2013         882              $25,406
2160         SYKESVILLE       MD                           FHA         1.Active      Modification offered   Y           $0                            HAMP                  Yes       7/12/2013         984              $29,389

1885        HOMESTEAD          FL                          FHA         1.Active         $23,122.05          N         $23,122                        HAMP                  Yes        5/15/2013        469              $16,067                Y
7027         DUNKIRK           NY                          FHA          2.FCL              $15,000          N         $15,000                        HAMP                  Yes        9/17/2013        200               $3,240
0163        ROCHESTER          NY                          FHA         1.Active      Modification offered   N           $0                           HAMP                  Yes        12/2/2013        489               $9,668

5237        JACKSONVILLE       FL                          FHA          2.FCL              $25,000          Y         $45,000                       HAMP                   Yes        8/15/2013        898              $28,357
4481            LEEDS          AL                          FHA          2.FCL              $15,000          N         $15,000                 LOAN MODIFICATION            Yes        8/12/2013        895              $10,081
3202         BRIDGEVIEW        IL                          FHA      1.Active (was    Modification offered   N           $0                          HAMP                   Yes        8/26/2013        512              $23,929
                                                                    previously FCL
                                                                      rescission)
6702       BATON ROUGE         LA     SIMONEAUX JR,        FHA         1.Active              $0             N              $0                        HAMP                  Yes        8/22/2013        355               $5,977
                                         RUSSELL
8175         CRANSTON         RI                           FHA           3.PIF              $5,000          Y         $15,200      Yes        LOAN MODIFICATION            Yes         1/22/2014       539              $21,441
2851        NEW ORLEANS       LA                           FHA           3.PIF             $14,700          Y         $14,700                       HAMP                   Yes         7/15/2013       470               $8,750
5086      FORT LAUDERDALE     FL                           FHA          2.FCL                 $0            N           $0                    LOAN MODIFICATION            Yes         3/4/2014       1768              $67,527
8626         BALTIMORE        MD                           FHA           3.PIF             $15,000          Y         $40,000                       HAMP                   Yes        10/28/2013       331              $10,751
3026          MEMPHIS         TN                           FHA         1.Active      Modification offered   N           $0                          HAMP                   Yes        7/10/2013        648               $9,631

9029         LOUISVILLE        KY                          FHA         1.Active          $1,000.00          N          $1,000               SPECIAL FORBEARANCE RPP        Yes         8/3/2016        184               $3,973                Y
8163       FARMINGDALE         NY                          FHA         1.Active      Modification offered   N            $0                           HAMP                 Yes        4/25/2016        237              $21,035

3879         DECATUR           GA                          FHA          2.FCL              $14,500          Y         $33,500                        HAMP                  Yes         5/5/2015        458              $11,962
2472       SHREVEPORT          LA                          FHA          2.FCL               $1,189          Y         $16,189                        HAMP                  Yes         5/7/2013        310              $14,881
5602       WICHITA FALLS       TX                          FHA          2.FCL              $20,098          N         $20,098                        HAMP                  Yes        4/16/2015        258               $7,938                Y
4577        LAS VEGAS          NV                          FHA         1.Active      Modification offered   N           $0                           HAMP                  Yes        2/28/2014        729              $17,493

9079        MIDDLEBURG         FL                          FHA          2.FCL              $15,000          N         $15,000                        HAMP                  Yes        6/15/2013        318              $12,455
3209           CLYO            GA                          FHA          2.FCL              $15,000          Y         $35,000                        HAMP                  Yes        7/24/2013        754              $35,191
5879         GADSDEN           AL                          FHA         1.Active      Modification offered   N           $0                           HAMP                  Yes        4/5/2016         156              $5,816

8207           ST LOUIS       MO                           FHA          2.FCL                 $0            N           $0                           HAMP                  Yes        11/20/2013       203               $5,893
0857        CALUMET CITY       IL                          FHA          2.FCL              $25,000          Y         $45,000                        HAMP                  Yes        10/12/2016       164               $4,104
2519      ROUND LAKE PARK      IL                          FHA          2.FCL              $25,000          Y         $45,000                        HAMP                  Yes          2/9/2017       223               $7,825
4741         JONESBORO        GA                           FHA          2.FCL              $15,000          Y         $40,000                        HAMP                  Yes        11/13/2013       896              $39,802
0663        MOORESVILLE       NC                           FHA           3.PIF             $15,000          Y         $37,000                        HAMP                  Yes         7/20/2017       200              $10,423
3738         ELLENWOOD        GA                           FHA          2.FCL              $25,000          Y         $60,000      Yes               HAMP                  Yes        12/11/2014       224               $8,024                Y
2898         WEST FARGO       ND                           FHA          2.FCL              $15,000          Y         $36,250                        HAMP                  Yes          8/5/2013       888              $24,446
5676            PARMA         OH                           FHA         1.Active      Modification Offered   N           $0                           HAMP                  Yes          6/7/2013       919              $26,717

9829        CHARLESTON         SC                          FHA          2.FCL              $15,000          Y         $30,000                   Loan Modification          Yes        1/14/2014       1019              $30,260
5847         WILLISBURG        KY                          FHA          2.FCL              $14,700          Y         $34,700                Special Forbearance RPP       Yes        12/19/2013       262               $7,492
0418       FRANKLIN PARK       IL                          FHA       4.Short Sale             $0            Y         $10,000                         HAMP                 Yes         1/11/2014      1,048             $88,670
8587        GLOVERSVILLE       NY                          FHA         1.Active      Modification Offered   N           $0                            HAMP                 Yes          5/10/18        707              $21,756

5856          NEW YORK         NY                        Private        2.FCL              $24,000          Y          $49,000                  HAMP-Tier 1-STD            Yes        9/10/2012       1105             $137,357
2533         PITTSBURGH        PA                        Private    5.Service Txfr         $25,000          Y          $37,000                  HAMP-Tier 1-STD            Yes        3/29/2014        179               $2,050
9576     SPRINGFIELD GARDEN    NY                        Private    5.Service Txfr        $155,352          Y         $170,352                  HAMP-Tier 1-PRA            Yes         2/6/2014       1558             $199,011
8289            BRICK          NJ                        Private     4.Short Sale          $15,000          N          $15,000                  HAMP-Tier 1-STD            Yes        10/2/2013        824              $29,750
7255          DALY CITY        CA                        Private        3.PIF             $127,963          Y         $140,963                  HAMP-Tier 1-PRA            Yes        9/10/2012        618              $76,561
8675         PROVIDENCE        RI                        Private        2.FCL              $25,000          N          $25,000                  HAMP-Tier 1-STD            Yes        8/11/2015        648              $30,956




                                                                                                                17 of 19
                                                    Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 19 of 20


Loan #         City         State   Customer Name         Investor         Category of       Initial Remediation Requested Total $       Signed           Product Type             Engaged       Incorrect     Days           Delq Principal          Later
                                                                           Remediation      Amount to Customer Mediation Amount         Release            Incorrectly            Leading up     Decision  Delinquent         Interest Taxes       Determined
                                                                                                                    Y/N    Received     Received           Decisioned            to Decision?      Date    at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                                    Yes/No                  Decision      of Incorrect Decision
0959        LOGANVILLE       GA                           Private              2.FCL              $23,940          Y          $43,940                   HAMP-Tier 1-PRA               Yes       12/27/2013      666              $29,247
                                                          Private                           Modification Offered   N            $0                                                    Yes
9169       LONG BRANCH      NJ                                                1.Active                                                                 HAMP-Tier 1-STD                           7/30/2014      697             $50,160
3579          ABERDEEN      MD                              Private            2.FCL              $24,700          N          $24,700                  HAMP-Tier 1-STD               Yes          2/1/2013      731             $42,677
2571        PHILDALPHIA     PA                              Private            2.FCL              $25,000          N          $25,000                  HAMP-Tier 1-STD               Yes         7/23/2014      448             $12,824
1472        BALTIMORE       MD                              Private            2.FCL              $15,000          Y          $15,000                  HAMP-Tier 1-PRA               Yes         6/27/2013      269             $16,370
8609     CHESAPEAKE BEACH   MD                              Private            2.FCL              $22,768          Y          $47,768                  HAMP-Tier 1-PRA               Yes        12/14/2012      835             $74,985
0872     CENTER MORICHES    NY                              FHLMC          5.Service Txfr         $15,000          Y          $40,000               FHLMC Streamlined Mod            No         11/30/2013      121              $6,468
2152         JERSEY CITY    NJ                               FNMA          5.Service Txfr         $15,000          N          $15,000                    Alt Mod 3.0                 No         6/24/2012       420             $51,346
4446                                                     WELLS FARGO       5.Service Txfr                          N          $20,000
                                                                                                                                                        HAMP-Tier 2-Std              Yes        2/12/2015
           WILLINGBORO       NJ                           FINANCIAL                               $20,000                                                                                                       348              $9,445
1235                                                     WELLS FARGO       5.Service Txfr                           Y         $40,000
                                                                                                                                                        HAMP-Tier 2-Std              Yes        11/24/2014
              HILTON         NY                           FINANCIAL                               $20,000                                                                                                       286              $8,387
5312                                                MORGAN PMSR MSAC       5.Service Txfr                           Y         $20,000
                                                                                                                                                        HAMP-Tier 2-Std              Yes         1/7/2014
           BARRINGTON        NH                            2006-HE4                               $20,000                                                                                                       281             $15,749
9431                                                    DEUTSCHE PMSR      5.Service Txfr                          N          $20,000
                                                                                                                                                        HAMP-Tier 2-Std              Yes        2/18/2015
           KENILWORTH        NJ                          DBALT06AR5                               $20,000                                                                                                       962             $47,749
0243                                                   HSBC PMSR HASCO     5.Service Txfr                          N          $20,000
                                                                                                                                                        HAMP-Tier 2-Std              Yes         9/3/2013
           WEST ORANGE       NJ                           2006WMC1                                $20,000                                                                                                       429             $36,894
1252                                                   HSBC PMSR HASCO     5.Service Txfr                          N          $20,000
                                                                                                                                                        HAMP-Tier 2-Std              Yes        9/17/2013
           HAMMONTON         NJ                            2006 HE1                               $20,000                                                                                                       473             $14,605
4629       MIDDLETOWN        NY                              FNMA          5.Service Txfr         $15,000          Y          $27,500                    Alt Mod 3.0                 No         9/12/2013       285              $9,078
8656        LAKEWOOD         NJ                             FHLMC          5.Service Txfr         $15,000          N          $15,000               FHLMC Streamlined Mod            Yes        5/22/2015       294             $26,027
9835        COVINGTON        LA                             FHLMC          5.Service Txfr         $15,000          Y          $39,984               FHLMC Streamlined Mod            Yes        9/28/2015       392             $10,243
3648       LINDENHURST       NY                              FNMA          5.Service Txfr         $15,000          N          $15,000               FNMA Streamlined Mod             Yes         1/7/2015       373             $15,128
                                                    MORGAN PMSR MSHEL      5.Service Txfr                          N          $50,949
5107                                                                                                                                                   HAMP-Tier 2-PRA               Yes        7/12/2012
            COLUMBUS         OH                             2006-3                                $50,949                                                                                                       285              $5,039
5939         ROCKLIN         CA                             FHLMC              2.FCL              $25,000          Y          $50,000                   HAMP-Tier 1-STD              Yes        8/24/2011       296             $20,668
                                                     LEHMAN PMSR SASCO         2.FCL                               N          $14,700
                                                                                                                                                        HAMP-Tier 1-Std              Yes        6/21/2010
3562     GARFIELD HEIGHTS    OH                             06-EQ1                                $14,700                                                                                                       720             $28,740
                                                    MORGAN PMSR MSAC           2.FCL                                Y         $24,700
                                                                                                                                                        HAMP-Tier 1-Std              Yes        2/16/2011
4394        ROCHESTER        NY                            2006-NC2                               $24,700                                                                                                       442             $20,217
                                                    RFC/GMAC SUB RFC S/S       2.FCL                                Y         $45,000
                                                                                                                                                        HAMP-Tier 1-Std              Yes        7/21/2011
6892       BATON ROUGE       LA                               #BI2                                $15,000                                                                                                       201              $4,924
                                                    EMC PMSR BSABS 2005-   4.Short Sale                             Y         $31,000
                                                                                                                                                        HAMP-Tier 1-Std              Yes        8/11/2010
2658     FORT WASHINGTON    MD                                AC2                                 $14,000                                                                                                       253             $13,842
1488        CHRISTIANA      PA                              FHLMC             2.FCL               $22,000          Y          $32,000                   HAMP-Tier 1-Std              Yes        7/14/2010       620             $20,135
3197         LOUISVILLE     KY                              FHLMC             2.FCL               $15,756          N          $15,756                   HAMP-Tier 1-Std              Yes        8/11/2010       344              $8,115
2271     SHREWSBURY TWP.    PA                               FNMA             3.PIF               $15,000          N          $15,000                   HAMP-Tier 1-Std              Yes        9/16/2011       380             $19,969
7015      MIAMI GARDENS     FL                              FHLMC             2.FCL               $14,000          N          $14,000                   HAMP-Tier 1-Std              Yes         4/5/2011       186             $16,948
9882        BEAUMONT        CA                               FNMA             2.FCL               $24,500          Y          $24,500                   HAMP-Tier 1-Std              Yes        7/13/2010       558             $60,364
5296        NEW CASTLE      DE                              FHLMC          4.Short Sale           $14,000          Y          $14,000                   HAMP-Tier 1-Std              Yes        2/17/2011       596             $17,694
                                                      LEHMAN PMSR SAIL        2.FCL                                Y          $20,500
                                                                                                                                                        HAMP-Tier 1-Std              Yes        8/23/2010
5188        PENNSBURG        PA                             2006-2                                $14,500                                                                                                      1483             $79,208
                                                      SOCIETE PMSR SGMS        2.FCL                                Y         $49,700
                                                                                                                                                        HAMP-Tier 1-Std              Yes        6/15/2010
4669         HAMDEN          CT                             06-FRE                                $24,700                                                                                                       196             $10,626
6481         MAGNA           UT                              FNMA              2.FCL                $0             Y            $0                      HAMP-Tier 1-Std              Yes        2/18/2011       232              $7,058
                                                     MORGAN PMSR MSIX          2.FCL                               N          $14,500
                                                                                                                                                        HAMP-Tier 1-Std              Yes        8/24/2010
0756      LAGRANGE PARK      IL                             2006-1                                $14,500                                                                                                       722             $76,179
9439      BOILING SPRINGS    SC                               FHA            1.Active              $1,000          Y          $16,000               Special Forbearance RPP          Yes        11/5/2013       218              $7,035
2269         GIBSONIA        PA                               FHA             2.FCL               $24,700          N          $24,700                        HAMP                    Yes        2/18/2014       810             $13,550
                                                      WELLS FARGO HOME         3.PIF                               Y          $17,000                                                Yes
                             NC
0453        CHARLOTTE                                         MTG                                  $5,000                                          VA Proprietary Modification                   12/2/2016      215              $5,777
3656         EL PASO         TX                               FHA            1.Active              $1,000          N           $1,000               Special Forbearance RPP          Yes        10/20/2014      172              $4,196
4084       ROUND ROCK        TX                               FHA          4.Short Sale           $15,000          Y          $35,000               Special Forbearance RPP          Yes        10/23/2015      145              $4,647
7916          MIAMI          FL                               FHA              3.PIF               $5,000          N           $5,000               Special Forbearance RPP          Yes          5/4/2017      184              $9,508
                                                              FHA            1.Active                              N             $0                                                  Yes
                             NY
8516        HIGHLAND                                                                        Modification Offered                                             HAMP                               10/28/2013      453             $21,595




                                                                                                                        18 of 19
                                                 Case 3:18-cv-07354-WHA Document 188-23 Filed 12/12/19 Page 20 of 20


Loan #        City       State   Customer Name         Investor        Category of       Initial Remediation Requested Total $      Signed         Product Type           Engaged      Incorrect       Days           Delq Principal          Later
                                                                       Remediation      Amount to Customer Mediation Amount        Release          Incorrectly          Leading up    Decision    Delinquent         Interest Taxes       Determined
                                                                                                                Y/N    Received    Received         Decisioned          to Decision?     Date      at Incorrect    Insurance @ Time       not Impacted
                                                                                                                                                                           Yes/No                   Decision      of Incorrect Decision
0268      SAN ANTONIO     TX                            FHA            5.Service Txfr         $14,700          Y         $29,700              Special Forbearance RPP        Yes       4/19/2018        169                $6,617
7231         WOOSTER      OH                            FHA                2.FCL                 $0            Y         $15,000                       HAMP                  Yes        8/9/2013        708               $22,810
5227     NATIONAL PARK    NJ                            FHA                2.FCL              $15,000          N         $15,000              Special Forbearance RPP        Yes       2/26/2014        209                $7,907
2408       GROVEPORT      OH                            FHA                2.FCL              $15,000          Y         $40,000                       HAMP                  Yes       9/13/2013        196               $10,561
7506        GLENDALE      AZ                            FHA                 3.PIF              $5,000          Y         $20,000              Special Forbearance RPP        Yes        2/5/2016        157                $3,447
7068         PONTIAC      MI                            FHA                2.FCL              $15,000          Y         $28,000     Yes      Special Forbearance RPP        Yes       2/10/2014        162                $3,619
6594         TRENTON      NJ                            FHA               1.Active             $1,000          N          $1,000              Special Forbearance RPP        Yes       3/24/2014        935               $27,351
3619         NORMAN       OK                            FHA                2.FCL              $15,000          Y         $40,000              Special Forbearance RPP        Yes       6/12/2013        468                $4,858
5785     MECHANICSBURG    PA                             VA                2.FCL              $15,000          Y         $30,000                     VA Refund               Yes       12/1/2014        548               $21,194              Y
4279       ROUND LAKE      IL                          FNMA            5.Service Txfr         $14,700          N         $14,700              FNMA Streamlined Mod           Yes       2/25/2015       1822            $126,477.50
5437         MIDLAND      OH                           FHLMC               2.FCL              $15,000          N         $15,000              FHLMC Streamlined Mod          No        8/29/2013        454             $22,427.30
9722        NORRIDGE       IL                          FHLMC            4.Short Sale          $15,000          N         $15,000              FHLMC Streamlined Mod          Yes       12/5/2014       1191             $86,246.58
9175       APPLECREEK     OH                           FNMA                2.FCL              $14,700          N         $14,700                    Alt Mod 3.0              No         3/7/2013        584             $11,687.47
6519      ROCK TAVERN     NY                           FNMA            5.Service Txfr         $15,000          N         $15,000                    Alt Mod 3.0              No        6/26/2012        452             $27,824.16
5913       TOBYHANNA      PA                           FNMA            5.Service Txfr         $15,000          N         $15,000                    Alt Mod 3.0              No        6/11/2012        193              $8,409.66
8211        CEDAR CITY    UT                           FNMA            5.Service Txfr         $15,000          N         $15,000                    Alt Mod 3.0              No        6/11/2012        162              $4,666.56
1118      ENGLISHTOWN     NJ                           FNMA            5.Service Txfr         $15,000          N         $15,000                    Alt Mod 3.0              No         1/9/2013        343             $17,059.24
                                                                          1.Active                             N            $0
                                                                                                                                                                                                                       $5,467.70
2610        AURORA        IL                            FNMA                            Modification Offered                                        Alt Mod 3.0             Yes        9/17/2013       169
3268         EASLEY       SC                            FNMA               2.FCL              $15,000          Y         $31,000                    Alt Mod 3.0             Yes        6/11/2012       223            $13,127.16
                                                                                                               Y         $20,000
                                                                                                                                                                                                                       $7,439.37
1428       OLDSMAR        FL                     UBS PMSR MALT2005-5   5.Service Txfr         $20,000                                            HAMP-Tier 2-Std            Yes        9/30/2014       272
3681       SAPULPA        OK                           FHLMC               2.FCL              $14,500          N         $14,500                  FHLMC Mod                 Yes         2/7/2012       312               $7,575




                                                                                                                   19 of 19
